     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20             Page 1 of 57 PageID 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MARIA ELENA RODRIGUEZ                             §
RAMIREZ,                                          §
    Plaintiff,                                    §
                                                  §
v.                                                § CIVIL ACTION NO. 3:20-cv-3711
                                                  §
CONTRACT FREIGHTERS, INC. and                     §
CARMELO CRUZ GARCIA,                              §
    Defendants.

                                   INDEX OF DOCUMENTS

           COMES NOW, CONTRACT FREIGHTERS, INC. (hereinafter referred to as

“Defendant”), Defendant in the above-entitled and numbered civil action, and submits this its

Index of Documents filed in the State Court Action, pursuant to the Federal Rules of Civil

Procedure, and which are attached to Defendant’s Notice of Removal:

                                        Document                                Date

      1.       Plaintiff’s Original Petition, Jury Demand, Written           12/04/2020
               Discovery, Notice of Intent to Use Documents Pursuant to
               Texas Rules of Civil Procedure, Rule 193.7 and plaintiff’s
               Request for Notice by Defendant of Intent to See
               Admission of Criminal Convictions of Witnesses Pursuant
               to Texas Rules of Evidence, Rule 609(f) and Request for
               Temporary Restraining Order and Injunction
      2.       Correspondence Letter                                         12/04/2020
      3.       Issue Citation to Contract Freighters, Inc.                   12/04/2020
      4.       Issue Citation to Carmelo Cruz Garcia                         12/04/2020
      5.       Return of Service on Contract Freighters, Inc.                12/14/2020
      6.       Original Answer of Defendant Contract Freighters, Inc.        12/23/2020
      7.       Defendant’s Jury Demand                                       12/23/2020
      8.       Defendant’s Notice of Removal                                 12/23/2020




INDEX OF DOCUMENTS – Page 1                                                     EXHIBIT A
   Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20               Page 2 of 57 PageID 6



                                            Respectfully submitted,


                                            /s/ D. Randall Montgomery
                                            D. RANDALL MONTGOMERY
                                            State Bar No. 14289700
                                            Rmontgomery@drmlawyers.com
                                            ASHLEY A. SMITH
                                            State Bar No. 24049385
                                            asmith@drmlawyers.com
                                            D. RANDALL MONTGOMERY
                                              & ASSOCIATES, P.L.L.C.
                                            12400 Coit Road, Suite 560
                                            Dallas, Texas 75251
                                            (214) 292-2600
                                            (469) 568-9323 (Facsimile)

                                            ATTORNEYS FOR DEFENDANT
                                            CONTRACT FREIGHTERS, INC.

                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
instrument has been served upon all attorneys of record in accordance with the Federal Rules of
Civil Procedure on this the 23rd day of December, 2020.

VIA E-FILE
Luis F. Baez
Law Office of Maria Davilla, PLLC
P.O. Box 3726
McAllen, Texas 78502



                                            /s/ D. Randall Montgomery
                                            D. RANDALL MONTGOMERY




INDEX OF DOCUMENTS – Page 2
                                                                                                                  FILED
                                                                                                       12/4/2020 2:18 PM
                                                                                                       JOHN F. WARREN
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                   Page 3 of 57 PageID 7            COUNTY CLERK
                                                                                                        DALLAS COUNTY



                                   CAUSE N0: CC-20-05264-E

ARIA ELENA RODRIGUEZ                           §               IN THE COUNTY COURT
RAMIREZ                                        §
    PLAINTIFF                                  §
                                               §
VS                                             §               AT LAW NUMBER _
                                               §
CONTRACT FREIGHTERS, INC.                      §
AND CARMELO CRUZ GARCIA                        §
        DEFENDANTS                             §               DALLAS COUNT, TEXAS

  PLAINTIFF’S ORIGINAL PETITON, JURY DEMAND, WRITTEN DISCOVERY.
  NOTICE OF INTENT TO USE DOCUMENTS PURSUANT TO TEXAS RULES OF
 CIVIL PROCEDURE, RULE 193.7 AND PLAINTIFF’S REQUEST FOR NOTICE BY
DEFENDANT OF INTENT TO SEEK ADMISSION OF CRIMINAL CONVICTIONS OF
  WITNESSES PURSUANT TO TEXAS RULES OF EVIDENCE. RULE 609(1) AND
    REQUEST FOR TEMPORARY RESTRAINING ORDER AND INJUNCTION

      TO THE HONORABLE JUDGE 0F SAID COURT:

        NOW COMES, Plaintiff, Maria Elena Rodriguez Ramirez, complaining of Defendants

Contract Freighters, Inc. and Carmelo Cruz Garcia, and for cause   of action show unto the Court the

following:

                                                    I.
                CLAIMS FOR RELIEF AND DISCOVERY CONTROL PLAN

        Plaintiff seeks damages including punitive damages over $1,000,000.00, pursuant to Tex.

Civ. P. 47 (c)(5).

        Plaintiff intends that discovery be conducted under Discovery Level 3.

                                                   II.
                                    PARTIES AND SERVICE

        Plaintiff, Maria Elena Rodriguez Ramirez, is an individual whose address is 1600 Duncan

Way, Carrollton, Texas 75006.

        Defendant, Carmelo Cruz Garcia, is an individual who is a resident of Missouri, may be
   Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                       Page 4 of 57 PageID 8



served with process at his home at the following address: 4725 Doniphan Dr, Neosho, MO

64850, or Wherever she may be found. Service of said Defendant as described above can be

affected by personally delivery.


       Defendant, Contract Freighters, Inc., a Corporation doing business in Texas who may be

served with process by serving its registered agent, Corporation Service Company d/b/a            CSC

Lawyers INCO, 211 E       7th   Street, Suite 620, Austin, Texas 78701.

                                                    III.
                                     JURISDICTION AND VENUE

       The subject matter in controversy exceeds the minimum jurisdictional limits of this

Court. This Court has jurisdiction over the parties because Defendants are Texas residents.

       Further, Plaintiff brings this suit in the county of the defendant’s principal ofce.

Therefore, venue is proper pursuant to 15.001 and 15.002(a)(3) of the Texas Civil Practice &

Remedies Code.

                                                    IV.
                                                  FACTS

       On or about July 11, 2019, Plaintiff Maria Elena Rodriguez Ramirez was operating an

automobile traveling westbound on 100 block of Belt Line Rd,, Defendant was traveling

eastbound on the 100 block         of Southwestern Blvd, in left turn lane. Defendant failed   to yield


right of way turning left and struck Plaintiff. At all times relevant, Defendant Carmelo Cruz

Garcia was operating a company van traveling on Brookriver Drive behind Plaintiff.

       As   a result   of the impact, Plaintiff sustained severe bodily injuries and incurred property

damage expenses.

        Defendant Carmelo Cruz Garcia, upon information and belief, was within the course and

 scope of her employment for Defendant Contract Freighters, Inc., at the time of the subject
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                    Page 5 of 57 PageID 9



crash.   As such, Defendant Contract Freighters, Inc., is liable for the negligent acts and omissions

of its agents, servants, and/or employees, namely Defendant Carmelo Cruz Garcia under the

doctrine of respondeat superior. Additionally, upon information and belief, Defendant Carmelo

Cruz Garcia was an incompetent driver and Defendant Contract Freighters, Inc., negligently

entrusted the vehicle driven by him at the time of the subject crash.

                                                  V
                      CAUSES 0F ACTION — NEGLIGENCE AGAINST
                       DEFENDANT CONTRACT FREIGHTERS. INC.

          On or about July 11, 2019, and at all times mentioned herein, Plaintiff alleges that

Defendant Contract Freighters, Inc., acting through its employee, Defendant Carmelo Cruz

Garcia, who was at all times acting within the scope of his employment. Defendant Carmelo

Cruz Garcia was engaged in furtherance of Defendant Contract Freighters, Inc.’s business.

Because Defendant Carmelo Cruz Garcia was engaged in accomplishing a task for which he

was employed and acting within the course and scope of his employment with Defendant

Contract Freighters, Inc. when the crash occurred, Defendant Contract Freighters, Inc., is liable

to Plaintiff under the doctrine   of respondeat superior.

          Upon information and belief, Defendant Contract Freighters, Inc., was negligent in

training Defendant Carmelo Cruz Garcia; in failing to supervise Defendant Carmelo Cruz

Garcia; and retaining Defendant Carmelo Cruz Garcia. Plaintiff alleges that had Defendant

Contract Freighters, Inc.’s agents properly trained Defendant Carmelo Cruz Garcia this incident

could have been avoided.

          At all times pertinent, Defendant Contract Freighters, Inc.,   and any   of its agents, who

were acting with their scope of employment were guilty of negligent conduct towards Plaintiff

by:
   Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                    Page 6 of 57 PageID 10



                  a.      Failing to train its employees regarding proper procedures on following
                          distance and stopping distance;

                  b.      Failing to train its employees regarding the proper manner in which to cross
                          intersections while operating its motor vehicles;

                  c       Failing to trains its employees regarding the importance of adherence to
                          ofcial   trafc   control devices;

                  d       Failing to supervise its agents, servants and/or employees to insure the
                          safety of other drivers on the roadway;

                  e       Failing to establish and enforce reasonable and adequate policies and/or
                          procedures regarding driving their vehicle;

                  f       Failing to establish and enforce reasonable and adequate policies and/or
                          procedures regarding the transportation of cargo, equipment and/or
                          machinery;

                  g       Failing to reduce or eliminate the likelihood 0f harm which Defendant knew
                          or should have known.

        These conditions and activities existed despite the fact that Defendant Contract

Freighters, Inc.’s agents knew or through the exercise of due diligence should have known of the

existence of the aforementioned and that there was likelihood of a person being injured as occurred

to Plaintiff.


        Furthermore, Plaintiff would show the Court that had Defendant Contract Freighters,

Inc., or Defendant Contract Freighters, Inc.’s agents exercised ordinary care in the maintenance

and/or supervision     of such activity, it would have been noticed and corrected by such persons.

        Plaintiffalleges that each and every, all and singular, ofthe foregoing acts and/or omissions

on the part     of Defendant Contract Freighters, Inc., constituted negligence which was and is a

direct and proximate result of Plaintiff’s serious bodily injuries.

        At all times material hereto, all of the agents, servants,    and/or employees for Defendant

Contract Freighters, Inc., who were connected with the occurrence made the subject of this suit,

were acting within the course and scope of their employment or ofcial        duties and in furtherance
   Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                    Page 7 of 57 PageID 11



of the duties of their    ofce    or employment. Therefore, Defendant Contract Freighters, Inc., is

further liable for the negligent acts and omissions of its agents, servants, and/or employees under

the doctrine     of respondeat superior.

                                        VI.
                     CAUSES 0F ACTION NEELIGENT ENTRUSTMENT
                                                —

                    AGAINST DEFENDANT CONTRACT FREIGHTERS, INC.

        On July 11, 2019, Defendant Contract Freighters, Inc., was the owner of the vehicle

operated by Defendant Carmelo Cruz Garcia.

        Defendant Contract Freighters, Inc., entrusted the vehicle to Defendant Carmelo Cruz

Garcia, a reckless and incompetent driver.

        Defendant Contract Freighters, Inc., through the exercise of reasonable care should have

known that Defendant Carmelo Cruz Garcia was a reckless and incompetent driver.

        As described herein, Defendant Carmelo Cruz Garcia was negligent on the occasion in

question.

        Defendant Carmelo Cruz Garcia was the proximate cause of Plaintiffs serious bodily

injuries.

                                          VII.
                         CAUSES OF ACTION — NEGLIGENCE AGAINST
                           DEFENDANT CARMELO CRUZ GARCIA

        Defendant Carmelo Cruz Garcia was negligent with respect to the acts and omissions

described below. Defendant’s negligence consisted of, but is not limited to, the following:

            a.     Failing to keep a proper lookout for Plaintiff’ s safety; Texas Transportation Code
                   §545 .40 l ;

            b.     Failing to control the Speed of his vehicle; Texas Transportation Code §545.351 ;

            c.     Failing to control the operation of his vehicle;
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 8 of 57 PageID 12



              Failing to avoid the incident in question;

              Driver inattention; Texas Transportation Code §545.401;

              Failing to take reasonable action in applying his vehicle’s brakes;

              Taking faulty evasive action;

              Distracted driving; Texas Transportation Code §545.401;

              Failing to enter into the intersection only when he could have safely entered Without
              interference or collision with other trafc; Texas Transportation Code §545.15 l;

              Failing to stop at an Ofcial-Trafc  Control Device, in Violation of a red light;
              Texas Transportation Code §544.004; and

              Failing to drive as a reasonable and prudent person would have driven
              under the same or similar circumstances.

        Each of these acts and/or omissions of Defendant Carmelo Cruz Garcia, whether taken

 singularly or in any combination constitutes negligence and negligence per se which

proximately caused the collision and injuries and other losses as specically   set forth herein, all

of which Plaintiff suffered and will continue to suffer in the future.

                                VIII.
        DAMAGES FOR PLAINTIFF MARIA ELENA RODRIGUEZ RAMIREZ

       As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff

Maria Elena Rodriguez Ramirez was caused to suffer bodily injury, and to incur the following

damages:

       a.     Reasonable medical care and expenses in the past. These expenses were incurred
              by Plaintiff for the necessary care and treatment of the injuries resulting from the
              collision complained of herein and such charges are reasonable and were usual and
              customary charges for such services in Dallas County, Texas.
              Reasonable and necessary medical care and expenses which will in all reasonable
              probability be incurred in the future;

              Physical pain and suffering in the past;

              Physical pain and suffering in the Jture;
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                   Page 9 of 57 PageID 13



       e.      Physical impairment in the past;

       f.      Physical impairment which, in all reasonable probability, will be suffered in the
               future;

       g.      Loss of earnings in the past;
       h.      Loss of earning capacity which will, in all probability, be incurred in the future;

       i.      Disgurement     in the future;

       j.      Mental anguish in the past;

       k.      Mental anguish in the future;

       l.      Cost of medical monitoring and prevention in the future;

       m.      Property Damage; and

       n.      Loss   oste   at $35.00.

                                      IX.
            PLAINTIFF’S REQUEST FOR TEMPORARY RESTRAINING ORDER

       Plaintiff seeks a temporary restraining order prohibiting Defendants from destroying and/or

erasing any data on any cell phone, iPad, tablet, cloud account, iCloud account or other mobile

device present in Defendants’ vehicle on the day of the subject crash until either the device has

been downloaded in a manner agreed to by Plaintiff’s counsel, or until further order    of the Court.

Any information stored on any of      the aforementioned devices or in the cloud      likely contains

information regarding Defendants’ actions immediately prior to the collision in question. The

information is necessary in order to identify other parties responsible for the Plaintiff” s damages.

       If Plaintiff” s Application for Temporary Restraining Order is not granted, harm is imminent

because the cell phone and mobile device data will be deleted.

       Plaintiff further seeks a temporary restraining order prohibiting Defendants Contract

Freighters, Inc., and Carmelo Cruz Garcia from:
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                         Page 10 of 57 PageID 14



                  i.     Modifying in any way the vehicles involved in the incident made

                         the basis   of this suit;

                  ii.    Repairing or destroying any part of the vehicles involved in the

                         incident made the basis of this suit;

                  iii.   Discarding the vehicles or any part thereof;

                  iv.    Discarding, modifying, altering, or destroying any records

                         regarding the driver of the vehicles, including but not limited to

                         logs and log books, receipts, toll records, maintenance records,

                         records of inspections, driver qualication         les,   driving record

                         checks, maintenance records, brake service records, drug test

                         results, and all other records;

                  v.     Discarding, modifying, altering, or destroying any records

                         regarding the vehicles, including but not limited to repair,

                         maintenance, inspection, lease, and title records;

                  vi.    Discarding, modifying, altering, deleting, or destroying any data

                         contained in any crash data recorder or “black box,” or any

                         reports or other output created from such data.

        It is probable that Plaintiff will recover in this case because Defendants were negligent in

the operation   of the vehicle and,   as a result    of such negligence, Plaintiff sustained serious bodily

injuries as a result of the collision.

        IfPlaintiff’ s Application for Temporary Restraining Order is not granted, harm is imminent

because the vehicle will be repaired and evidence will be lost.

        The harm that will result      if the   Temporary Restraining Order is not issued is irreparable
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20               Page 11 of 57 PageID 15



because crucial evidence will be destroyed, discarded, or lost forever.


         Plaintiff has no adequate remedy at law. Texas law does not recognize an independent

cause of action for spoliation of evidence.

         There is insufcient   time to serve notice on Defendants and to hold a hearing on the

application. Plaintiff is willing to post bond if the Court deems it appropriate.

                                      X.
                PLAINTIFF’S REQUEST FOR TEMPORARY INJUNCTION

         Plaintiff also ask the Court set this application for a hearing, and after hearing the

application, issue a temporary injunction.

                                     XI.
             PLAINTIFF’S REQUESTS FOR DISCLOSURE TO DEFENDANTS

         Defendants are requested to disclose, Within 50 days of service of this request, the


information or material described in Rule l94.2(a)-(l) of the Texas Rules of Civil Procedure.


                                          XII.
                            PLAINTIFF’S INTERROGATORIES
                        TO DEFENDANT CARMELO CRUZ GARCIA

         Plaintiff, pursuant to Tex. R. Civ. Procedure 196 and 197 propounds the following

Interrogatories to Defendant Carmelo Cruz Garcia. Defendant’s response is due Within fty        (50)

days from the date of service thereof. Plaintiff also requests that Defendant continue to supplement

Defendant’s responses to these Interrogatories as provided for by the Rules.

1.       Please state the full name, address, and telephone number, date of birth, driver’s license
         number, social security number, and occupation of the person answering these
         interrogatories.

ANSWER:

2.       State the full name, telephone number, address and your immediate supervisor for your
         employers for the last ve (5) years. Please indicate if you have held any ownership
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                   Page 12 of 57 PageID 16



         interest in this (these) business(es).

ANSWER:

3.       State whether you were acting within the course and scope of any employment, service or
         agency at the time of the collision, and describe the relationship of the persons involved.

ANSWER:

4.       State the Style, Court and Cause number of any lawsuit you have been a party to and the
         nal disposition of said suit.


ANSWER:

5.       Please state any and all trafc Violations you have had in the ve (5) years preceding this
         collision. Please indicate if you have had your driving license revoked due to any of these
         violations and the period of time your license was revoked.

ANSWER:

6.       Please state whether you have had any other motor vehicle accidents in the past ve (5)
         years. If so, please list the date and location of such accident, the parties involved and a
         factual description of the accident.

ANSWER:

7.       List all criminal arrests and/or charges against you, your predecessors, afliates, or
          subsidiaries, or divisions by giving the cause number; identities of all accused; court of
         jurisdiction; description of criminal charges; date and place of arrest; plea made; date of
         trial and/or plea bargain; whether or not convicted and on what charges; time served; date
         ofrelease from connement; whether or not granted pardon or parole, and if so, date pardon
         granted or parole was or will be successfully completed.

ANSWER:

8.       State what intoxicating beverages, if any, you had consumed and what drugs and/or
         medications you had taken for the 24 hour period prior to the collision.

ANSWER:
9.       Do you contend that any personal injuries or damages sustained by Plaintiff were caused
         by an occurrence other than this accident, such as a disease or physical condition, either
         before or after the incidents made the basis of this case?   If so, describe in detail such other
         occurrence, disease, injury or condition.

ANSWER:



                                                   10
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                     Page 13 of 57 PageID 17



10.   Do you contend that Plaintiff violated any trafc laws at the time or immediately prior to
      the collision? Ifso, describe What you contend to be the Violation or give the statute number
      of the violation.

ANSWER:

11.   If you  contend that the collision in question was an "unavoidable accident," describe in
      detail what you believe to be the cause of the accident, to the exclusion of the conduct of
      Plaintiff.

ANSWER:

12.   If you contend that someone else’s conduct or something else is the "sole proximate cause"
      of the accident in question, describe in detail   the identity   of that person, or What exactly
      caused the collision.

ANSWER

13.   State the name and address of the owner and all occupants        of the vehicle which you were
      operating at the time of the collision.

ANSWER:

14.   State the make and model of the vehicle you were driving at the time       of the collision.

ANSWER:

15.   Give the date of the last inspection of the vehicle you were driving at the time of the
      collision and the name of the inspection station giving the inspection and the date the
      inspection was given.

ANSWER:

l6.   Please give a detailed description of exactly how the collision made the basis of the lawsuit
      occurred. Please indicate in your description the speed or estimated speed that the vehicles
      were traveling at the time of the incident. On the back of this sheet, please draw a diagram
      to indicate the location of the accident and the direction that the vehicles were traveling at
      the time of the collision.

ANSWER:

17.   Please indicate the speed or estimated speed that the vehicles were traveling at the time of
      the incident, including your speed at the time of the impact, and if you contend you applied
      your brakes prior to impact, and what speed you were traveling prior to applying your
      brakes.




                                                ll
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 14 of 57 PageID 18



ANSWER:

18.   Were you cited for your involvement in the accident?   If so, state:

      a)       Citation number;

      b)       Entity issuing citation;

      c)       Description of violations charged;

      d)       Court ofjurisdiction;

      e)       Whether you contested the citation;

      t)       Whether a jury trial was held; and

      g)       Disposition of the citation/charges.

ANSWER:

19.   Did you, your insurance company, or any other individual engage in communication with
      Plaintiff’s insurance companies with respect to the above accident and/or Plaintiff? If so,
      state:


      a)       Date, place and time when same was made;

      b)       Identity, employer and employer’s address of the persons engaging in said
               communication, whether oral or written, including but not limited to email
               messaging;

      c)       The reason for such communication;

      d)       What was said by plaintiffs’ insurer, its agents or its employees at that time,
               specically identifying the person speaking; and

      e)       What was said by your insurer, its agents or its employees at that time,
               specically identifying the person speaking?

ANSWER:

20.   Please state where you had been just prior to the collision, where you were going at the
      time of the collision, and the purpose of the trip.

ANSWER:




                                                12
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 15 of 57 PageID 19



21.      Do you contend that there were any obstructions to Visibility for any of the vehicle
         operators? If so, indicate What the obstructions were immediately before the collision and
         how the obstructions contributed to the collision in question.

ANSWER:

22.      Please identify (by title, author, editor, edition, publisher, date of publication, section,
         portion, and page) every published treatises, periodical, or pamphlet on a subj ect ofhistory,
         medicine, or other science or art that you may offer to use in the trial of this case under
         Rule 803(18) of the Texas Rules ofEvidence.

ANSWER:

23.      Do you deny that you were negligent in the incident involved herein? If so, state each and
         every fact upon which the denial of negligence is based.

ANSWER:

24.      Please provide the following information concerning all cell phones, iPads, tablets, or other
         mobile devices in the vehicle that you were driving at the time of the subject collision:

         a.     The phone number for each device;
         b.     The carrier for each device;
         c.     What the device was (for example, was it an iPhone 7, a Samsung Galaxy, etc.);
                and
         d.     Whether you were using the device at the time of the crash or the ve      minutes
                preceding the crash.

ANSWER:

                                        XIII.
                          PLAINTIFF’S INTERROGATORIES TO
                       DEFENDANT CONTRACT FREIGHTERS. INC.

         Plaintiff, pursuant to Tex. R. Civ. Procedure 196 and 197 propounds the following

Interrogatories to Defendant Contract Freighters, Inc... Defendant’s response is due within fty

(50) days from the date of service thereof. Plaintiff also requests that Defendant continue to

supplement his responses to these Interrogatories as provided for by the Rules.

l.       Please state, in detail, how you contend the collision in question occurred.

ANSWER:




                                                   13
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 16 of 57 PageID 20



2.       Please state the positions held, general job descriptions, and lengths of employment of
         Defendant Carmelo Cruz Garcia at the time of the collision in question.

ANSWER:

3.       Please state the full extent of any training, education, or experience concerning driving
         techniques or principles Defendant Carmelo Cruz Garcia has received.

ANSWER:

4.       Please state the name, address, and telephone number of any person who you may call to
         testify at trial, including but not limited to any rebuttal or impeaching witnesses who may
         be called at trial.

ANSWER:

5.       Was Defendant Carmelo Cruz Garcia acting in the course and scope of his employment
         with you at the time of the collision made the basis of this lawsuit? If you are contending
         that Defendant Carmelo Cruz Garcia was not acting in the course and scope of your
         employment at the time of the collision, please state exactly why you are making such
         contention.

ANSWER:

6.       If the vehicle driven by Defendant Carmelo Cruz Garcia that was involved in the
         collision in question was not owned by you, please state the vehicle owner’s name,
         address and telephone number.

ANSWER:

7.       Please list all trafc   accidents in which Defendant Carmelo Cruz Garcia has been
         involved, including the  location, city, county, state and any violations for which he was
         cited in connection with any trafc accidents.

ANSWER:

8.       Please give a description of all trafc violations for which Defendant Carmelo Cruz
         Garcia has been cited, including the date, city, county, state, offense alleged and ultimate
         disposition of such citation.

ANSWER:

9.       Please state whether or not, in the one year prior to, or since, the wreck made the basis of
         this lawsuit there have been any repairs, changes or modications performed upon the
         vehicle/semi-trailer which was involved in the incident in question. If so, please describe
         the full extent of any such repairs, changes or modications, when they took place, who




                                                  14
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 17 of 57 PageID 21



      performed the work and when it was done.

ANSWER:

10.   With respect to collisions or accidents occurring within the past ten (10) years and
      involving one of your vehicles and/or a driver employed by you or under contract with you,
      please state:

      a.      When the driver is required to make a report and to whom;

      b.      A description of any written report required to be made by you and/or the driver;
      c.      Where and in whose custody such reports are kept;

      d.      When a driver must submit for a drug test by giving a urine sample; and

      e.      When such report must be reported to the federal government.

ANSWER:

11.   Did Defendant Carmelo Cruz Garcia receive any citations or tickets as a result of the
      collision in question? If so, what was the outcome? If Defendant Carmelo Cruz Garcia
      paid the ticket, did Defendant Carmelo Cruz Garcia plead guilty? What court did
      Defendant Carmelo Cruz Garcia have to appear in or call to resolve the citation or ticket?

ANSWER:

12.   Do you contend that someone other than Defendant Carmelo Cruz Garcia (including but
      not limited to Plaintiff) did or failed to do something that contributed to the wreck made
      the basis of this lawsuit? If so, please state what you claim that person did or failed to do,
      or how the action or inaction caused or contributed to the wreck.

ANSWER:

13.   Please state the date on which you rst subjectively believed that there was a substantial
      chance that litigation would arise from the wreck made the basis of this lawsuit? What
      facts gave rise to your subjective belief?

ANSWER:

14.   What does you do to review drivers’ logs to determine whether they are accurate and
      whether they comply with the hours-of-service regulations? If you use any type of
      computer program or third-party service to audit logs, please identify the program or
      service.

ANSWER:



                                                15
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 18 of 57 PageID 22



15.      Do you use any type of GPS system or other computerized device (such as OmniTRACS,
         Qualcomm or XATA) to monitor the movements and/or speed of its tractors and/or trailers?
         If so, please describe the system or device, including its name, what data is generated,
         Where the data is stored, and how long the data is retained.

ANSWER:

16.      Please provide the following information concerning all cell phones, iPads, tablets, or other
         mobile devices issued to Defendant Carmelo Cruz Garcia and that were in the vehicle
         that he was driving at the time of the subj ect collision:

         a      The phone number for each device;
         b.     The carrier for each device;
         c.     What the device was (for example, was it an iPhone 7, a Samsung Galaxy, etc.);
                and
         d.     Whether he was using the device at the time of the crash or the ve    minutes
                preceding the crash.

ANSWER:

                                        XIV.
                        PLAINTIFF’S REQUESTS FOR PRODUCTION
                        TO DEFENDANT CARMELO CRUZ GARCIA

         Pursuant to Rule 196, Texas Rules of Civil Procedure, Plaintiff requests that, within the

time prescribed by law, Defendant Carmelo Cruz Garcia produce and permit Plaintiff to inspect

and copy the documents and things described in the requests below, and as instructed below.

Plaintiff requests that Defendants produce the documents at the ofce       of Law Ofces     of Mario

Davila, PLLC, PO Box 3726, McAllen, Texas 78502.

l.       Color copies of all photographs taken in connection with Plaintiffs cause of action in the
         possession, constructive possession, custody or control ofDefendant, Defendant’s attorney
         or anyone acting on Defendant’s behalf.

         Color copies of all photographs taken of the scene of the accident or the surrounding area
         of the scene of the accident in the possession, constructive possession, custody or control
         of Defendant, Defendant’s attorney or anyone acting on Defendant’s behalf.

         Color copies of all photographs taken of Plaintiff which may be in the possession,
         constructive possession, custody or control of Defendant, Defendant’s attorney or anyone
         acting on Defendant’s behalf.




                                                  l6
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 19 of 57 PageID 23



                                   movies, lms, or photographic material of any kind taken of
      A11 pictures, motion pictures,
      Plaintiff which are in the possession, constructive possession, custody or control of
      Defendant, Defendant’s attorney or anyone acting on Defendant’s behalf.

      All  pictures, motion pictures, movies, lms,      or photographic material of any kind
      concerning the scene, vehicles, products or the events and happenings made the basis of
      the lawsuit taken before, during or after the accident in question which are in the
      possession, constructive possession, custody or control ofDefendant, Defendant’s attorney
      or anyone acting on Defendant’s behalf.

      All  written statements made by the Plaintiff and/or Defendant in the possession,
      constructive possession, custody or control of Defendant, Defendant’s attorney or anyone
      acting on Defendant’s behalf.

      All oral statements made by Plaintiff and/or Defendant which were either recorded or taped
      on an electronic device or recorder which are in the possession, constructive possession,
      custody or control of Defendant, Defendant’s attorney or anyone acting on Defendant’s
      behalf.

      A copy of all documents led   with any state, county, city, federal or governmental agency,
      institution or department containing information about Plaintiff, Which is in the possession,
      constructive possession, custody or control of Defendant, Defendant’s attorney or anyone
      acting on Defendant’s behalf.

      All  written reports of inspection, tests, writings, drawings, graphs, charts, recordings or
      opinions of any expert who has been used for consultation and whose work product forms
      a basis either in whole or in part ofthe opinions of an expert who is to be called as a witness.
      (If the discoverable factual materials have not been received or reduced to a tangible form,
      request is hereby made that Defendant advise Plaintiff accordingly and reduce such
      material to a tangible form).

10.   A  curriculum vitae or resume for any consulting expert whose mental impressions or
      opinions have been reviewed by a testifying expert.

11.   Any and all copies of investigation documentation, reports and/or memoranda made by or
      submitted to Defendant, as a result of the accident which has been made the basis of
      Plaintiff s lawsuit.

12.   Any and all written communications, including but not limited            to letters and/or
      memorandums, between agents, employees and/or representatives of Defendant that
      Defendant prepared as a result of the accident made the basis of Plaintiff’s lawsuit.

13.   Copies of estimates, invoices, and/or any other written documentation which were prepared
      as a result of the damage to any vehicles involved in the accident made the basis of
      Plaintiff s lawsuit.




                                                17
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 20 of 57 PageID 24



14.   Copies of any contracts or agreements between Defendant and any vehicle maintenance or
      repair services in effect on July 11, 201 9.

15.   Copies of any and all books, documents or other tangible things which may or may not be
      introduced at trial, but which may have a bearing on Plaintiff” s cause of action and may be
      used as demonstrative evidence at trial.

16.   If not otherwise provided, the following:

      a.     Witness statements;

      b.     Party statements;

             Police report;

             Photographs of scene   --
                                         laser color copies;

             Photographs of vehicles     --
                                              laser color copies;

             Diagrams/maps of scene;

             Repair invoices/estimates;

             Medical bills, records, and reports related to Plaintiff;

             Wage loss records related to Plaintiff;

             Any materials generated by special investigations unit related to Plaintiff;

             Any surveillance materials of Plaintiff or witnesses;

             Colossus dissection forms/input data;

      In.    Colossus consultation report; and

      l‘l.   Information obtained from PIP/Med Pay insurer.

17.   All  documents and things relating to any expert retained to testify, including but not
      limited to:

      a.     Resume/curriculum vitae;

      b.     Fee chart;

      c.     All   1099s om   your attorneys rm;




                                                    18
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                     Page 21 of 57 PageID 25



              A11 1099s from   your insurance company;

              List of all cases worked on behalf of your attorneys rm;

              List of all cases work on behalf of your insurance company;

      g.      List of all cases testied     in; and

      h.      Entire working   le   --

                                         correspondence, notes, calculations, tests, analyses, etc.

18    Copies of any investigative ndings        substantiating your denial ofliability.

19.   Copies of any investigative ndings        substantiating your denial of the claim for damages.

20.   All reports prepared by any expert.

21.   As to any and all insurance policies or other contractual arrangement that may obligate an
      insurance company or other person, rm or corporation to provide any investigative
      services or defense for the defendant motor carrier or the defendant driver in this case or
      may be obligated to pay any portion of any judgment that may be rendered against the
      defendant motor carrier or the defendant driver, produce the following documents and
      items, to wit:

      a.      Policies with all additions and deletions;

      b.      All prior claims paid under any such policies that will be deducted from the amount
              for which any such insurance company may have to pay in this case;

              The total amount of money for which each such insurance company would be liable
              for payment on behalf of the defendant motor carrier or the defendant driver;

              All loss control reports made by any present or previous insurance company
              concerning the defendant motor carrier’s operations;

              The amounts of all other claims being currently made against any such insurance
              policies other than by this plaintiff; and

              Contracts describing the obligation of any person, rm or corporation other than an
              insurance company to provide investigative or legal defense services for the benet
              of the defendant motor carrier or defendant driver.

22.   All fuel receipts, bills of lading, weigh tickets, and toll receipts for any vehicle operated by
      Defendant Carmelo Cruz Garcia during the period starting one hundred eighty (1 80) days
      before the wreck and ending fourteen (14) days after the wreck.




                                                      l9
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20             Page 22 of 57 PageID 26



23.   A11 Qualcomm records and data regarding any vehicle operated by Defendant Carmelo
      Cruz Garcia , and any communications to and from Defendant Carmelo Cruz Garcia , for
      the period starting one hundred eighty (180) days before the wreck and ending fourteen
      (14) days after the wreck.

24.   A11 documents and data that shows the speed, location,    ignition status, brake status,
      acceleration, deceleration, sudden stops, and other information regarding any vehicle
      operated by Defendant Carmelo Cruz Garcia during the period starting one hundred
      eighty (180) days before the wreck and ending fourteen (14) days after the wreck. The
      scope of this request includes, but is not limited to, “black box” data, crash data
      recorders, OmniTRACS data, Qualcomm data, GPS data, XATA data, JETT-Track,
      DriveOk, FleetMatics, Fleet Management Solutions, Fleetilla, Shadow Tracker, Trimble,
      and any other data source.

25.   All  monthly log summary sheets for Defendant Carmelo Cruz Garcia for the period
      starting one hundred eighty (180) days before the wreck and ending fourteen (14) days
      after the wreck.

26.   All  notice of logging Violations for Defendant Carmelo Cruz Garcia for the period
      starting one hundred eighty (180) days before the wreck and ending fourteen (14) days
      after the wreck.

27.   The accident register for Carmelo Cruz Garcia.

28.   All safety performance history records regarding Defendant Carmelo Cruz Garcia.

29.   All driver’s vehicle inspection reports completed by Defendant Carmelo Cruz Garcia    for
      the period starting one hundred eighty (180) days before the wreck and ending fourteen
      (14) days after the wreck.

30.   All  pre-trip check lists completed by Defendant Carmelo Cruz Garcia for the period
      starting one hundred eighty (180) days before the wreck and ending fourteen (14) days
      after the wreck.

31.   The vehicle accident kit issued to Defendant Carmelo Cruz Garcia.

32.   An exemplar blank vehicle accident kit used by Carmelo Cruz Garcia.

33.   All dispatch and trip reports regarding any vehicle operated by Defendant Carmelo Cruz
      Garcia for the period starting one hundred eighty (180) days before the wreck and ending
      fourteen (l4) days after the wreck.

34.   All  trip cost report envelopes for any vehicle operated by Defendant Carmelo Cruz
      Garcia for the period starting one hundred eighty (1 80) days before the wreck and ending
      fourteen (14) days after the wreck.




                                             20
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 23 of 57 PageID 27



35.   A11   OmniTRACS data regarding any vehicle operated by Defendant Carmelo Cruz
      Garcia for the period starting one hundred eighty (1 80) days before the wreck and ending
      fourteen (14) days after the wreck.

36.   A11   OP-l forms submitted by Defendant Carmelo Cruz Garcia          and/or Defendant Contract
      Freighters, Inc., to the Federal Motor Carrier Safety Administration or DOT.

37.   Any cell phone bills that would show whether or not Defendant Carmelo Cruz Garcia
      was using a cell phone on the date of the wreck. This request includes, but is not limited
      to, cell phone bills for the day of the wreck.

38.   Provide all GPS and other electronic data and records, including but not limited to all
      Qualcomm Satellite Communication tracking information showing the location ofthe truck
      in the incident at issue in this lawsuit for the period starting one hundred eighty (1 80) days
      before the wreck and ending fourteen (l4) days after the wreck.

39.   All expense receipts and reports submitted by Defendant Carmelo Cruz Garcia for the
      period starting one hundred eighty (180) days before the wreck and ending fourteen (14)
      days after the wreck.

40.   All incident reports generated by Defendant Carmelo Cruz Garcia         or Defendant Contract
      Freighters, Inc. regarding the collision at issue in this lawsuit.

41.   If, during the time period starting one hundred eighty (180) days before the wreck and
      ending fourteen (14) days after the wreck, Defendant Carmelo Cruz Garcia drove a truck
      and/or trailer different than the ones at issue in this lawsuit, provide all GPS and other
      electronic data and records, including but not limited to all Qualcomm Satellite
      Communication and OmniTRACS tracking information showing the location of the truck
      and trailer driven by Defendant Carmelo Cruz Garcia for that time period.

      A                                                                             ’
42.      copy of all documents relating to Defendant Carmelo Cruz Garcia usage of his
      personal and/or his work cellular phone (including voice calls itext      messages) for the
      one year prior to the subject collision (which occurred on July 11, 2019). In responding to
      this request, a print-out from the cell phone provider’s webpage is sufcient.

43.   A copy of all cellular phone bills for the billing cycle for the one year prior to the subject
      collision (which occurred on July 11, 2019) for cellular phones, iPads, tablets, or other
      mobile devices present in the subject motor vehicle that Carmelo Cruz Garcia drove on
      July 11, 2019. In responding to this request, a print-out om the device’s webpage is
      sufcient.

      All billing records and monthly statements for any phone number, device, or calling card
      provided by your company    to Carmelo  Cruz Garcia for the one year prior to the subject
      collision (which occurred on July 11, 2019).




                                                 21
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 24 of 57 PageID 28



45.      Produce any and all records from the tachograph or other on-board recording or GPS device
         or a satellite location device, such as like QualComm, for the one year prior to the subj ect
         collision (which occurred on July 11, 2019), which was in the motor vehicle driven by
         Carmelo Cruz Garcia on July 11, 2019.

46.      A print-out of Defendant Carmelo Cruz Garcia’ company-issued cell phone provider’s
         webpage evidencing his cell phone number on July 11, 2019.

47.      A print-out of Defendant Carmelo Cruz Garcia’ company-issued cell phone provider’s
         webpage evidencing his cellphone provider on July 11, 2019.


                                         XV.
                        PLAINTIFF’S REQUESTS FOR PRODUCTION
                      TO DEFENDANT CONTRACT FREIGHTERS, INC.

         Pursuant to Rule 196, Texas Rules of Civil Procedure, Plaintiffs request that, within the

time prescribed by law, Defendant Contract Freighters, Inc., produce and permit Plaintiff to

inspect and copy the documents and things described in the requests below, and as instructed

below. Plaintiff requests that Defendants produce the documents at the ofce         of the Law Ofces

of Mario Davila, PLLC, PO Box 3726, McAllen, Texas 78502.

1.       Any and all documents, including but not limited     to invoices, repair bills or estimates,
         reecting   the damage to any vehicle involved in the collision in question.

         Color copies of any and all photographs, videotapes, or other depictions of any vehicle
         involved in the collision in question.

         Color copies of any and all photographs of the scene of the collision in question.

         Color copies of any and all photographs that you intend to use at trial.

         All correspondence and other documents sent to any expert.

         All correspondence and other documents received from any expert.

         Any and all photographs, videotapes or other depictions of Plaintiffs.

         Any and all photographs, videotapes or other depictions of Defendant Carmelo Cruz
         Garcia.
         Any and all witness statements.




                                                  22
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 25 of 57 PageID 29



10.   Any and all statements from Plaintiff.

11.   Any and all statements from any Defendant, Defendant’s agents or employees relating to
      the incident in question.


      Any and all documents related     to Defendant Carmelo Cruz Garcia’s employment with
      Defendant Contract Freighters, Inc.

13.   Any and all documents related to the maintenance, repair, acquisition, loads, operation or
      travel of the vehicle involved in the collision in question. These documents should include,
      but are not limited to, trip sheets, fuel receipts, work orders, bills of lading, maintenance
      records, operations manuals, vehicle condition reports and other documents obtained
      regarding the vehicle.
14.   Produce any and all documents regarding any unemployment claim, worker’s
      compensation claim or any other type of claim led by Defendant Carmelo Cruz Garcia
      relating to his employment with Defendant Contract Freighters, Inc.

15.   Any and all pictures, drawings, photographs or videotapes in your possession or subj ect to
      your control that are relevant and material to this cause of action, including but not limited
      to those showing the Plaintiff, those showing any of the vehicles, or any part of the vehicles,
      involved in the collision in question, or those showing the location of such collision.

16    Any information relating   to any conviction to be used for impeachment purposes against
      any party, witness, and/or person with knowledge of facts named in discovery information
      provided to you before trial. Please include the name of the person convicted, the offense
      for which he or she was convicted, the year of such conviction, the court of such conviction
      and the sentence involved.

17.   Any written, taped or mechanically reproduced statement heretofore made of Plaintiff,
      Defendants, and/or Defendants’ agents or employees.

18    Any records or documentation (medical or non-medical) concerning Defendant Carmelo
      Cruz Garcia that would indicate whether Defendant Carmelo Cruz Garcia was using
      alcohol and/or drugs (including prescription or nonprescription, legal or illegal drugs)
      within forty-eight (48) hours prior to the collision in question.

19.   Any records or documentation (medical or non—medical) concerning Defendant Carmelo
      Cruz Garcia that would indicate that he had alcohol and/or drugs (including prescription
      or nonprescription, legal or illegal), or metabolites of alcohol and/or drugs (including
      prescription or nonprescription, legal or illegal) in the bloodstream or urine at the time of
      or the time following the collision in question.

      Any records or documentation (medical or non—medical) that would indicate that Defendant
      Carmelo Cruz Garcia was a regular user of any illegal substance(s) within one (1) year
      preceding the collision in question.




                                                23
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 26 of 57 PageID 30



21.   A  photostatic copy of the front and back of Defendant Carmelo Cruz Garcia’s current
      driver’s license and any commercial license.

      A  copy of any company vehicle use records for the one hundred eighty (180) days
      preceding and including the date of the collision in question.

      Any documentation concerning Defendant Carmelo Cruz Garcia involving disciplinary
      actions, demerits, reprimands or incidents indicating less than satisfactory job
      performance.

24.   All   manuals, instructions, guidelines, directives, or memoranda concerning the
      performance or execution of the position held by Carmelo Cruz Garcia at the time of the
      collision in question.
      All records, notes, les, memoranda, or other similar documentation indicating an
      awareness on your part that Defendant Carmelo Cruz Garcia was an unsafe driver.

      All documents relating to reservation of rights or denial of coverage on the part of any
      insurance carrier for any of the named defendants with respect to this claim.

      Any written, taped, or mechanically reproduced/recorded statement, testimony or
      videotape of any person named in responsive discovery of any party either as someone
      with knowledge of relevant facts or as an expert.

      Any reports, memoranda, documents or materials of any type containing information
      concerning any type of investigation (including, but not limited to obtaining any
      background, credit or criminal records, photographs, videotapes, or recorded statements;
      surveillance, following, eavesdropping; or interviewing persons) of Plaintiff or of any
      persons named in responsive discovery by any party as someone with knowledge of
      relevant facts or as an expert that was performed by, for, or on behalf of Defendant, its
      insurer(s), any adjusting company, or any investigator concerning any liability or damages
      claim of Plaintiff as outlined in Plaintiff s latest original or amended pleadings on le that
      were prepared before Defendant had a good faith belief to reasonably anticipate a
      substantial chance that litigation would ensue in this case.

      Please produce all correspondence, memoranda, statements, taperecordings, transcripts of
      tape recordings, wire reports, investigation reports, close-out reports, summaries or any
      other documents, as well as any other tangible things that were prepared by or received by
      you, your agents, servants, employees, or representatives (including but not limited to
      insurance carriers, adjusting companies or investigators) before Defendant had a good faith
      belief to reasonably anticipate a substantial chance that litigation would ensue in this case
      which reect   the following:

      a.     Whether Plaintiff actually received or did not receive an injury as claimed in the
             latest original or amended pleadings on le;
      b.     The extent or duration of Plaintiff‘s claimed physical or mental incapacity/injury,
             including any restrictions or lack of restrictions;




                                               24
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                   Page 27 of 57 PageID 31




      c.       Plaintiff s physical or mental condition before or after the collision in question;

      d.       The earning capacity of Plaintiff before or after the collision in question;

      e.       Plaintiffs ability or inability   to work before or after the date   of the collision in
               question;

      f.       Any indemnity reserve relating to the claimed injury of Plaintiff;

      g.       Any investigation performed on behalf of Defendant concerning Plaintiff, including
               but not limited to photographs, recorded statements, Videotapes, background,
               criminal or credit records checks, surveillance, following, eavesdropping or
               interviewing persons;

      h.       Any advance payments made to Plaintiff;

      i.       Evaluations or analyses of the character or personality of Plaintiff, or any person
               named in responsive discovery of any party as a person with knowledge of relevant
               facts or as an expert witness, or an assessment of their abilities as a witness;

      j.       Evaluations or analyses of Plaintiff and Plaintiff’ s legal counsel, such as counsel’s
               ability to evaluate settlement, liability, and damages, or counsel’s legal experience,
               skills or expertise;

      k.       The settlement or potential judgment of this case;

      l.       Any recorded statement (written, verbal or otherwise) of any witness (factual or
               expert) named in discovery by any party;

      m.       Whether some person, party or entity other than Defendant caused or contributed
               to the occurrence in question.

      If you contend that you had a good faith belief to reasonably anticipate that there was a
      substantial chance that litigation would ensue on behalf of Plaintiff prior to the date you
      received notice ofthis lawsuit, please produce all correspondence, memoranda, statements,
      tape recordings, transcripts of tape recordings, wire reports, investigation reports, close-out
      reports, summaries or any other documents, as well as any other tangible things that you
      contend showed an outward manifestation that would indicate that there was a substantial
      chance that litigation would ensue.

31.   Any reports, memoranda, documents or materials of any type which specically     indicate a
      date or occurrence on which you rely for any contention that you had a good faith belief to
      reasonably anticipate that there was a substantial chance that litigation would ensue
      concerning any injury or damages claimed on behalf ofPlaintiff.




                                                   25
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 28 of 57 PageID 32



32.   Any insurance policies that provide, or may provide, coverage for the collision in question.

33.   Any reservation of rights letters or non-waiver agreements.

      Any cell phone bills that would show whether or not Defendant Carmelo Cruz Garcia
      was using a cell phone on the date of the wreck. This request includes, but is not limited
      to, cell phone bills for the day of the wreck.

35.   Provide all GPS and other electronic data and records, including but not limited to all
      Qualcomm Satellite Communication tracking information showing the location ofthe truck
      in the incident at issue in this lawsuit for the period starting one hundred eighty (l 80) days
      before the wreck and ending fourteen (l4) days after the wreck.

      All expense receipts and reports submitted by Defendant Carmelo Cruz Garcia for the
      period starting one hundred eighty (180) days before the wreck and ending fourteen (l4)
      days after the wreck.

37.   All incident reports generated by defendants regarding the collision at issue in this lawsuit.

      If, during the time period starting one hundred eighty (180) days before the wreck and
      ending fourteen (l4) days after the wreck, Defendant Carmelo Cruz Garcia drove a truck
      and/or trailer different than the ones at issue in this lawsuit, provide all GPS and other
      electronic data and records, including but not limited to all Qualcomm Satellite
      Communication and OmniTRACS tracking information showing the location of the truck
      and trailer driven by Defendant Carmelo Cruz Garcia for that time period.

39.   Defendant Carmelo Cruz Garcia ’s log books for the period starting one hundred eighty
      (l 80) days before the wreck and ending fourteen (l4) days after the wreck.
      Defendant Contract Freighters, Inc.’s complete driver qualication          les   on Defendant
      Carmelo Cruz Garcia.

41.   All personnel  les, accident les, and other les and documents that Defendant Contract
      Freighters, Inc. maintains or possesses regarding Defendant Carmelo Cruz Garcia.

      All fuel receipts, bills of lading, weigh tickets, and toll receipts for any vehicle operated by
      Defendant Carmelo Cruz Garcia during the period starting one hundred eighty         (l 80) days
      before the wreck and ending fourteen (14) days after the wreck.

43.   All Qualcomm records and data regarding any vehicle operated by Defendant Carmelo
      Cruz Garcia , and any communications to and from Defendant Carmelo Cruz Garcia , for
      the period starting one hundred eighty (180) days before the wreck and ending fourteen
      (14) days after the wreck.

      All documents and data that shows the speed, location, ignition status, brake status,
      acceleration, deceleration, sudden stops, and other information regarding any vehicle




                                                26
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20               Page 29 of 57 PageID 33



      operated by Defendant Carmelo Cruz Garcia during the period starting one hundred
      eighty (180) days before the wreck and ending fourteen (14) days after the wreck. The
      scope of this request includes, but is not limited to, “black box” data, crash data
      recorders, OmniTRACS data, Qualcomm data, GPS data, XATA data, JETT-Track,
      DriveOk, FleetMatics, Fleet Management Solutions, Fleetilla, Shadow Tracker, Trimble,
      and any other data source.

45.   All  monthly log summary sheets for Defendant Carmelo Cruz Garcia for the period
      starting one hundred eighty (180) days before the wreck and ending fourteen (14) days
      after the wreck.

      All  notice of logging Violations for Defendant Carmelo Cruz Garcia for the period
      starting one hundred eighty (180) days before the wreck and ending fourteen (14) days
      after the wreck.

47.   The accident register for Defendant Contract Freighters, Inc.

      All safety performance history records regarding Defendant Carmelo Cruz Garcia.

49.   All driver’s vehicle inspection reports completed by Defendant Carmelo Cruz Garcia    for
      the period starting one hundred eighty (180) days before the wreck and ending fourteen
      (l4) days after the wreck.
      All  pre-trip check lists completed by Defendant Carmelo Cruz Garcia for the period
      starting one hundred eighty (180) days before the wreck and ending fourteen (14) days
      after the wreck.

51.   The vehicle accident kit issued to Defendant Carmelo Cruz Garcia.

52.   An exemplar blank vehicle accident kit used by Defendant Contract Freighters, Inc.

53.   All dispatch and trip reports regarding any vehicle operated by Defendant Carmelo Cruz
      Garcia for the period starting one hundred eighty (180) days before the wreck and ending
      fourteen (14) days after the wreck.

      All  trip cost report envelopes for any vehicle operated by Defendant Carmelo Cruz
      Garcia for the period starting one hundred eighty (1 80) days before the wreck and ending
      fourteen (14) days after the wreck.
55.   All OmniTRACS data regarding any vehicle operated by Defendant Carmelo Cruz
      Garcia for the period starting one hundred eighty (l 80) days before the wreck and ending
      fourteen (14) days after the wreck.

      All   OP—l forms submitted by Defendant Contract Freighters, Inc., to the Federal Motor
      Carrier Safety Administration or DOT.




                                              27
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                               Page 30 of 57 PageID 34



57.       A11 MCS-ISOA forms submitted by Defendant Contract Freighters, Inc., to                     the Federal
           Motor Carrier Safety Administration or DOT.

          All  documents submitted by Defendant Contract Freighters, Inc., to the Federal Motor
           Carrier Safety Administration in which Defendant Petrochem Transport, Inc, promises to
           comply with the Federal Motor Carrier Safety Regulations.

          All annual reports submitted to the Federal Motor Carrier Safety Administration or                DOT
          pursuant to Section 369. 1.

          A complete copy of Defendant Contract Freighters, Inc.’s accident register.
61.       All claim          and investigations done prior to the date on which Defendant Contract
                                les
           Freighters, Inc., was served with this lawsuit.

          All data, reports, and other information generated by, or stored in, Kellerscan, Log Check,
           Scanware, PC Driver, and any other computer software program regarding Defendant
           Carmelo Cruz Garcia and his trip movements.

               All
                data, reports, and other information generated by, or stored in, Kellerscan, Log
           Check, Scanware, PC Driver, and any other computer software program regarding all
           drivers who operate out of the same terminal out of which Defendant Carmelo Cruz
           Garcia operates.

          With regard to the tractor and trailer involved in the accident in question, produce the
          following documents and other items for a period of one month prior to the accident
          through one week after the accident unless specically otherwise indicate:

                             Registration and titles;
                             The log books for the driver and second driver;
      Parw‘r-r‘rqormppp‘s»




                             Trip reports;
                             Expense sheets;
                             State entry and entrance records;
                             Check point records;
                             Fuel receipts;
                             Bills of lading;
                             Toll tickets;
                             Fuel tax records;
                             Gross receipts tax records;
                             Federal use tax records;
                             State permits;
                             Repair orders for six months before the accident until the repairs were complete,
                             including all parts and labor used for such repairs including all routine maintenance
                             records;
                             Log books for any previous drivers of the tractor in question when it was involved
             .0




                             in any accident other than the one in question;




                                                              28
Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 31 of 57 PageID 35



           Log books for any previous drivers who were in the trailer(s) in question when it
           (or they) were involved in any accident other than the one in question;
           Fuel receipts for the trip;
           Lodging receipts for the trip;
   FWHQ
           Driver’s advances for each drier on the trip;
           Payroll records for each driver on the trip;
           Trafc    tickets, warnings issued or any criminal charges or regulatory violations
           charged or led against any driver or the defendant motor carrier;
           Required accident reports which must be made regardless of the possibility of
   s




           litigation;
           Purchase order and specications for the atbed trailer;
           Tachometer;
           On-board computer records of time and/or speed;
           Dispatch records;
           Contracts of hire.

    As to the defendant driver, produce the following documents and items:

           Personnel le;
           Record of required driving test;
           Record of required written test;
           Disciplinary action;
           Driver’s Qualication File;
           Driving records
           Payroll records
           Log books for the past six months;
           Permits to carry gun;
           Records ofall prior motor vehicle accidents while working for or with the defendant
           motor carrier.

    As to the defendant motor carrier’s policies and programs, produce the following
    documents and items:

           Fleet Safety Program including studies and tests to determine the safety of the
           single, double or triple trailer congurations used by the defendant motor carrier,
           actions taken to assure that drivers are not violating the federal regulations relating
           to the maximum hours of work by drivers and that accurate logs are submitted by
           the drivers and accepted by the defendant motor carrier for lling as well as the
           continued testing of drivers for competency and substance abuse;
           Truck and trailer maintenance standards, including the standards for the parts used
    9"




           to maintain and repair equipment;
           Employee Assistance Program and standards for being allowed to attend;
           Driver standards;
           Mechanic standards;
           Dispatcher standards;
           Driver compensation;




                                             29
Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20               Page 32 of 57 PageID 36



    h.     Firing drivers.

    Produce the following from the defendant motor carrier’s safety library or source that is
    regularly available to and used by the defendant motor carrier that are there on the date
    upon which these requests were served. Do not produce any such documents or items that
    were acquired on or after the date of the service of these requests. If any of the following
    documents were not in your library or otherwise regularly available to and used by you on
    the date of the service of these requests, then answer by stating that “The defendant does
    not have the requested document or item in its safety library or regularly available to and
    used by defendant motor carrier as of the date of the service of these request.”

    a.     Federal Highway Administration U.S. Department of Transportation, Pub. No.
           FHWA-MC— 88-008. Accidents of Motor Carriers of Property 1986 (1988);
    b.     Jones & Stein, Defective Equipment and Tractor — Trailer Cash Involvement;
    c.     Regular Common Carrier Conference, 1986 Motor Carrier Safety;
    d.     Insurance Institute for Highway Safety, IIHS Facts 1989 (A. Fleming ed. July
           l 989);
    e.     National Highway Trafc           Safety Administration U.S. Department of
           Transportation,  Fatal Accident Reporting Sys. (1988);
    f.     National Highway Trafc           Safety Administration U.S. Department of
           Transportation,  National  Accident Sampling Sys. (1990);
    g.     R. Ervin, R. Hisonger, C. McAdam, P. Farcher, l Inuence of Size and Weight on
           the Stability and Control Properties of Heavy Trucks 1614, University of Michigan
           Transportation Research Institute, 1983;
    h.     National Highway Trafc           Safety Administration U.S. Department of
           Transportation, State Accident Report Forms Catalog (1988);
    i.     California Department of Transportation, Longer Combination Vehicles
           Operational Test ( l 984);
    j.     Transportation Research Board, National Research Council, Providing Access for
           Large Trucks 97 (Special Rep. No. 223) (1989);
    k.     Transportation Research Board, National Research Council, Truck Weight Limits:
           Issues and Options (Special Rep. No. 225) (1990);
    l.     Ofce of Technology Assessment, Report of the Secretary of Transportation to the
           U.S. Congress, “Gearing up for Safety,” Summary, 100th Congress (ref. To page
           111-1 12);
    m.     J.J. Keller & Associates, Inc., Vehicle Sizes & Weighs Charts, Vehicle Sizes &
           Weights Manual (1991);
    n.     National Transportation Safety Board, 1 Safety Study: Fatigue, Alcohol, Other
           Drugs and Medical Factors in Fatal- To-The-Driver Heavy Truck Crashes, vi, 87
           (Feb. 1990).

    As to any and all insurance policies or other contractual arrangement that may be obligate
    an insurance company or other person, rm or corporation to provide any investigative
    services or defense for the defendant motor carrier or the defendant driver in this case or
    may be obligated to pay any portion of any judgment that me be rendered against the
    defendant motor carrier or the defendant driver, produce the following documents and




                                            30
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 33 of 57 PageID 37



      items, to Wit:

      a.      Policies with all additions and deletions;
      b.      All prior claims paid under any such policies that will be deducted from the amount
              for which any such insurance company may have to pay in this case;
      c.      The total amount of money for which each such insurance company would be liable
              for payment on behalf of the defendant motor carrier or the defendant driver;
      d.      All loss control reports made by any present or previous insurance company
              concerning the defendant motor carrier’s operations;
      e.      The amounts of all other claims being currently made against any such insurance
              policies other than by this plaintiff;
      f.      Contracts describing the obligation of any person, rm or corporation other than an
              insurance company to provide investigative or legal defense services for the benet
              of the defendant motor carrier or defendant driver.

      A   copy of all documents relating to Defendant Carmelo Cruz Garcia’ usage of his
      personal and/or his work cellular phone (including voice calls Mtext messages) for the
      one year prior to the subject collision (which occurred on July 11, 2019). In responding to
      this request, a print-out from the cell phone provider’s webpage is sufcient.

      A copy of all cellular phone bills for the billing cycle for the one year prior to the subject
      collision (which occurred on July 11, 2019) for cellular phones, iPads, tablets, or other
      mobile devices present in the subject motor vehicle that Carmelo Cruz Garcia drove on
      July 11, 2019. In responding to this request, a print-out from the device’s webpage is
      sufcient.

71.   All billing records and monthly statements for any phone number, device, or calling card
      provided by your company    to Carmelo  Cruz Garcia for the one year prior to the subject
      collision (which occurred on July 11, 2019).

      Produce any and all records from the tachograph or other on-board recording or GPS device
      or a satellite location device, such as like QualComm, for the one year prior to the subj ect
      collision (which occurred on July 11, 2019), which was in the motor vehicle driven by
      Carmelo Cruz Garcia on July 11, 2019.

      A print-out of Defendant Carmelo Cruz Garcia’ company-issued cell phone provider’s
      webpage evidencing his cellphone number on July 11, 2019.

74.   A print-out of Defendant Carmelo Cruz Garcia’ company-issued cell phone provider’s
      webpage evidencing his cellphone provider on July 11, 2019.


                                       XVI.
                       PLAINTIFF’S REQUESTS FOR ADMISSIONS
                       TO DEFENDANT CARMELO CRUZ GARCIA




                                               31
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 34 of 57 PageID 38



         Pursuant to Rule 198, Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Admissions to Defendant Carmelo Cruz Garcia. Defendant’s response is due within

fty    (50) days from the date of service thereof.

l.       That you were driving a tractor trailer with Missouri License Plates on the date of the
         incident made the basis of this suit.

ADMIT OR DENY:

2.       That the vehicle driven by you was owned by you at the time of the incident made the basis
         of this suit.

ADMIT OR DENY:

3.       That the vehicle driven by you was being operated by you with the permission of its
         registered owner, on the date of the car crash.

ADMIT OR DENY:

4.       That the vehicle driven by you was owned by you and was under the operation and control
         of you, acting within the course and scope of any employment, service or agency at the
         time of the incident made the basis of this suit.

ADMIT OR DENY:

5.       That the vehicle driven by you was owned by your employer and was under your operation
         and control, acting within the course and scope of any employment, service or agency at
         the time of the incident made the basis of this suit.


ADMIT OR DENY:

6.       That you caused the incident made the basis of this lawsuit.

ADMIT OR DENY:

7.       That your actions were the sole cause of the incident made the basis of this lawsuit.

ADMIT OR DENY:

8.         That no other entity contributed to cause the incident made the basis of this lawsuit.

ADMIT OR DENY:



                                                     32
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 35 of 57 PageID 39



9.       That Plaintiff did not contribute to the cause of the incident made the basis of this lawsuit.

ADMIT OR DENY:

10.      That the vehicle driven by you was in a dangerous or unsafe condition, to wit: the brakes
         in the vehicle were defective at the time of the incident made the basis of this suit.

ADMIT OR DENY:

ll.      That the vehicle driven by you was not under your control in that the vehicle turned into
         the Plaintiff’ s vehicle.

ADMIT OR DENY:

12.      That you failed to maintain a proper lookout at the time of the incident made the basis of
         this suit.

ADMIT OR DENY:

l3.      That you failed to keep such a distance away from the Plaintiffs vehicle so as not to cause
         the collision that did occur on the date of the accident.

ADMIT OR DENY:

l4.      That you, at the time of the incident made the basis of this suit, failed to yield the right of
         way to Plaintiff.

ADMIT OR DENY:

15.      That immediately prior to impact, you failed to apply proper braking of your vehicle in an
         effort to avoid the collision complained of.

ADMIT OR DENY:

16.      That Plaintiff was injured as a result of the basis of this lawsuit.

ADMIT OR DENY:

l7.      That you were personally served with the summons and complaint.

ADMIT OR DENY:

18.      That a resident of your household was personally served with the summons and complaint.




                                                   33
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 36 of 57 PageID 40



ADMIT OR DENY:

19.     That you have no basis to assert as a defense or afrmative         defense to the subject
      accident, lack of service ofprocess.

ADMIT OR DENY:

20.   That you have no basis to assert as a defense or afrmative   defense to the subject accident,
      insufciency of service ofprocess.

ADMIT OR DENY:

21.   That you have no basis to assert as a defense or afrmative   defense to the subject accident,
      lack of personal jurisdiction.

ADMIT OR DENY:

22.   That AIG Trucking Insurance Group provided an insurance policy covering the vehicle
      that you were operating at the time of the car crash.

ADMIT OR DENY:

23.   That AIG Trucking Insurance Group has agreed to provide insurance on your behalf for
      all injuries and damages sustained by Plaintiff arising out of the car crash.

ADMIT OR DENY:

24.   That at the time of the crash made the basis of this lawsuit you were under the inuence    of
      drugs or narcotics.

ADMIT OR DENY:

25.   That Plaintiff is an honest person.

ADMIT OR DENY:

26.   That Plaintiff is a truthful person.

ADMIT OR DENY:




                                               34
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 37 of 57 PageID 41



                                        XVII.
                         PLAINTIFF’S REQUESTS FOR ADMISSIONS
                       TO DEFENDANT CONTRACT FREIGHTERS, INC.

         Pursuant to Rule 198, Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Admissions to Defendant Contract Freighters, Inc... Defendant’s response is due

within fty     (50) days from the date of service thereof.

l.       That Defendant Carmelo Cruz Garcia was driving a tractor trailer with Missouri License
         Plates on the date of the incident made the basis of this suit.

ADMIT OR DENY:

2.       That the vehicle driven by Defendant Carmelo Cruz Garcia was owned by you at the time
         of the incident made the basis of this suit.

ADMIT OR DENY:

3.         That the vehicle driven by Defendant Carmelo Cruz Garcia was being operated by him
         with the permission of its registered owner, on the date of the car crash.

ADMIT OR DENY:

4.       That your actions, including but not limited to entrusting your vehicle to Defendant
         Carmelo Cruz Garcia caused the incident made the basis of this lawsuit.

ADMIT OR DENY:

5.           That no other entity contributed to cause the incident made the basis of this lawsuit.

ADMIT OR DENY:

6.       That Plaintiff did not contribute to the cause of the incident made the basis of this lawsuit.

ADMIT OR DENY:

7.       That the vehicle driven by Defendant Carmelo Cruz Garcia was in a dangerous or unsafe
         condition, to wit: the brakes in the vehicle were defective at the time of the incident made
         the basis of this suit.

ADMIT OR DENY:




                                                    35
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 38 of 57 PageID 42



8.       That Plaintiff was injured as a result of the collision made the basis of this lawsuit.

ADMIT OR DENY:

9.       That you were personally served with the summons and complaint.

ADMIT OR DENY:

10.      That a resident of your household was personally served with the summons and complaint.

ADMIT OR DENY:

ll.        That you have no basis to assert as a defense or afrmative          defense to the subject
         accident, lack of service ofprocess.

ADMIT OR DENY:

12.      That you have no basis to assert as a defense or afrmative    defense to the subject accident,
         insufciency of service ofprocess.

ADMIT OR DENY:

l3.      That you have no basis to assert as a defense or afrmative    defense to the subject accident,
         lack of personal jurisdiction.

ADMIT OR DENY:

14.      That Plaintiff offered your insurance company an opportunity to settle Plaintiff’s claim
         within your insurance policy limits.

ADMIT OR DENY:

15.      That AIG Trucking Insurance Group provided an insurance policy covering the vehicle
         that you were operating at the time of the car crash.

ADMIT OR DENY:

l6.      That AIG Trucking Insurance Group has agreed to provide insurance on your behalf for
         all injuries and damages sustained by Plaintiffs arising out of the car crash.

ADMIT OR DENY:

17.      That your insurance company has classied       Plaintiff’s claims as suspicious.



                                                   36
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 39 of 57 PageID 43



ADMIT OR DENY:

18.     That Plaintiff is an honest person.
ADMIT OR DENY:

19.     That Plaintiff is a truthJI   person.

ADMIT OR DENY:


                                                XVIII.
      NOTICE OF INTENT TO USE DOCUMENTS PRODUCED BY DEFENDANTS IN
      RESPONSE TO PLAINTIFF’S WRITTEN DISCOVERY PURSUANT TO TEXAS
                   RULES OF CIVIL PROCEDURE, RULE 193.7

        Plaintiff hereby serves notice that Plaintiff intends to use any and all documents produced

by the Defendants in response to written discovery propounded to the Defendants. As such, the

produced documents are self-authenticating pursuant to    TRCP, Rule 193.7.

                                XIX.
  PLAINTIFF’S REQUEST FOR NOTICE BY DEFENDANTS OF INTENT TO SEEK
   ADMISSION OF CRIMINAL CON V ICTIONS OF WITNESSES PURSUANT TO
                 TEXAS RULES OF EVIDENCE. RULE 609(1)

        Plaintiff hereby serves notice to Defendants, pursuant to TRCE, Rule 609(f), that Plaintiff

demands timely written notice by Defendants that Defendants intend to seek admission of criminal

convictions, as dened      in   TRCE, Rule 609(a) against any Witness   designated by any party as a

relevant fact witness, testifying expert witness and/or any consulting expert witness whose mental

impressions or opinions have been reviewed by a testifying expert witness.

                                                XX.
                                           JURY DEMAND

        Plaintiff demands a trial by jury.

                                                 XXI.
                                                PRAYER




                                                  37
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 40 of 57 PageID 44



       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays                   that citations be issued and

Defendants be served, and upon trial on the merits the Court enter judgment for Plaintiff and

against Defendants for actual and punitive damages, together with prejudgment interest, post-

judgment interest, court costs, temporary restraining order, temporary injunctions and such other

relief, at law or in equity to which Plaintiff may be entitled.

                                               Respectfully submitted,

                                               LAW OFFICE OF MARIA DAVILA, PLLC
                                               PO Box 3726
                                               McAllen, Texas 78502
                                               Telephone (956) 322-8997
                                               Facsimile (956) 682-3550


                                               By:     g
                                                       LUIS F. BAEZ
                                                       Texas State Bar N0.: 24109606
                                                       Email: BaezMDLaw@gmail.c0m
                                                       Eservice: MDLawLitigation@gmail.com

                                                       ATTORNEY FOR PLAINTIFF




                    COURTESY NOTICE TO DEFENDANT
IF YOU HAD INSURANCE AT THE TIME OF THE COLLISION,
PLEASE FORWARD A COPY OF THIS PETITION TO YOUR
INSURANCE COMPANY AND REQUEST THAT THEY
PROVIDE YOU WITH A DEFENSE.




                                                  38
                Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                              Page 41 of 57 PageID 45
MaingAddrss                                                                                                                   rd. (956) 682-3535
no. Box 3726                                                                                                                 zx.  (956) 682-3550
McAllen, TX 78502
                                                     LAW         OFFICES
PhysimlAddrm
               SuitelA
      en. TX 73501
iggfuAshm-e.
                                      MARIO                DAVILA                      PooLoLoCo
                                    Rio Grands Valley Dallas/Fort Worth - Houston
                                                             —




                                                           December 4, 2020

             Honorable John F. Warren                                                                    Via E-tlling
             Dallas County Clerk
             Dallas County Courthouse
             George Allen Courts Building
             600 Commerce Street, Suite 101
             Dallas, Texas 75201

             Re:         PLAINTIFF’S ORIGINAL PETITIONAND REQUEST FOR CITA TIONS
                         Maria Elena Rodriguez Ramirez vs Contract Freighters, Inc. and Carmelo Cruz Garcia;
                         Cause No. CC-20-05264-E                 ;   In the County Court at Law No.                     of Dallas
                         County, Texas

             Dear Mr. Warren:

                         Attached please nd    for ling    the original copy          of the Plaintijj’k Original Petition and
             Requestfor Disclosures. Additionally, please             nd   the ling     fees attached.

                         We are requesting that you issue citations for following parties:
                         CONTRACT FREIGHTERS, INC.
                         CORPORATION SERVICE COMPANY D/B/A CSC LAWYERS INCO
                         211 E. 7TH STREET, SUITE 620
                         AUSTIN, TEXAS 78701

                         CARMELO CRUZ GARCIA
                         725 DONIPHAN DR
                         NEOSHO, MO 64850

                         Please email citations to   psaenzmdlaw@gmail.com.
                         Thank you in advance for your assistance in this matter.

                                                                             Very truly yours,

                                                                            /S/Luis 17'. Baez
                                                                            LUIS F. BAEZ


             LFB/ps

                                     www.mariodavilalaw.com
                                     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                                    Page 42 of 57 PageID 46

                                                                                                                                                                    ATTORNEY
                                         THE STATE OF TEXAS                                                                                                         CITATION
                                           CITATION                                                                                                    PLAINTIFF'S ORIGINAL PETITON, JURY
                                           CAUSE NO. CC-20—05264—E                                                                                  DEMAND, WRITTEN DISCOVERY. NOTICE 0F
                                         COUNTY COURT AT LAW NO.          5
                                                                                                                                                    INTENT TO USE DOCUMENTS PURSUANT TO
                                               Dallas County, Texas                                                                                  TEXAS RULES OF CIVIL PROCEDURE, RULE
                                                                                                                                                        193.7 AND PLAINTIFF'S REQUEST FOR
T0:                                                                                                                                                 NOTICE BY DEFENDANT OF INTENT TO SEEK
         CONTRACT FREIGHTERS, INC.                                                                                                                  ADMISSION OF CRIMINAL CONVICTIONS 0F
         SERVE ITS REGISTERED AGENT: CORPORATION SERVICE COMPANY D/B/A                                                                              WITNESSES PURSUANT T0 TEXAS RULES 0F
         CSC—LAWYERS INCO.                                                                                                                           EVIDENCE, RULE 609(1) AND REQUEST FOR
         211 E. 7TH STREET, SUITE 620                                                                                                                 TEMPORARY RESTRAINING ORDER AND
                                                                                                                                                                    INJUNCTION
         AUSTIN, TX 78701
                                                                                                                                                                  CC-20—05264-E
      “You have been sued. You may employ an attorney. If you or your Attorney do not le a WRITTEN ANSWER with the clerk who issued this citation
      by 10:00 A.M. on the Monday next following the expiration of twenty days alter you were served this citation and PLAINTIFF'S ORIGINAL             IN THE COUNTY COURT 0F DALLAS
      PETITON, JURY DEMAND, WRITTEN DISCOVERY. NOTICE OF INTENT TO USE DOCUMENTS PURSUANT TO TEXAS RULES OF CIVIL
                                                                                                                                                              County Court at Law No. 5
      PROCEDURE, RULE 193.7 AND PLAINTIFF'S REQUEST FOR NOTICE BY DEFENDANT OF INTENT T0 SEEK ADMISSION OF CRIMINAL
      CONVICTIONS OF WITNESSES PURSUANT TO TEXAS RULES OF EVIDENCE, RULE 609(1) AND REQUEST FOR TEMPORARY                                                       Dallas County, Texas
      RESTRAINING ORDER AND INJ'UNCTION a default judgment may be taken against you.” Your answer should be addressed to the clerk of County
      Court at Law No. 5 of Dallas County, Texas at the Court House of said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.               MARIA ELENA RODRIGUEZ RAMIREZ,
                                                                                                                                                                      Plaintifs)

                                               MARIA ELENA RODRIGUEZ RAMIREZ                                                                                               VS.
                                                                 Plainti(s)
                                                                                                                                                      CONTRACT FREIGHTERS, INC,; CARMELO
                                                    VS.                                                                                                    CRUZ GARCIA, Defendant(s)

                                   CONTRACT FREIGHTERS, INC.; CARMELO CRUZ GARCIA                                                                   SERVE:
                                                               Defendant(s)                                                                              CONTRACT FREIGHTERS, INC.
                                                                                                                                                        SERVE ITS REGISTERED AGENT:
      Filed in said Court on the 4th day of December, 2020a copy of which accompanies this citation.                                                 CORPORATION SERVICE COMPANY D/B/A
                                                                                                                                                              CSC-LAWYERS INCO.
      WITNESS: JOHN F. WARREN, Clerk of the County Courts of Dallas County, Texas. GIVEN UNDER MY HAND AND SEAL OF                                        211 E. 7TH STREET SUITE 620
      OFFICE, at Dallas, Texas, and issued this 7th day ofDecember, 2020 A.D.                                                                                   AUSTIN, TX 78701
      JOHN F. WARREN, Dallas County Clerk                                                                                                                           ISSUED THIS
                                                                                                                                                             7TH DAY OF DECEMBER, 2020

                                                                                                                                                         JOHN F, WARREN, COUNTY CLERK
                                                                                                                                                           BY: MOMODOU BAYO, DEPUTY

                                                                                                                                                                  Attorney for Plaintiff
       By                           _,     Deputy                                                                                                               LUIS FERNANDO BAEZ
                Momodou Bayo                                                                                                                                         P0 BOX 3726
                                                                                                                                                                 MCALLEN, TX 78502
                                                                                                                                                                     956-322-8997




                                                                                                                                                       NO OFFIQR‘S FEES HAVE BEN
                                                                                                                                                    WLLECI'ED BY DAM WUNTY CLERK
                                             Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                               Page 43 of 57 PageID 47



                                                                                           OFFICER’S RETURN
CC-20-05264-E          County Court at Law No. 5

MARIA ELENA RODRIGUEZ RAMIREZ vs. CONTRACT FREIGHTERS, INC., CARMELO CRUZ GARCIA

ADDRESS FOR SERVICE:
SERVE ITS REGISTERED AGENT: CORPORATION SERVICE COMPANY D/B/A
CSC-LAWYERS INCO.
211 E. 7TH STREET SUITE 620
AUSTIN, TX 78701

Fees:
Came to hand on the          day of                , 20          , at   o’clock    .m., and executed in        County, Texas by delivering to CONTRACT FREIGHTERS, INC. in person, a true
copy of this Citation together with the accompanying copy of the PLAINTIFF'S ORIGINAL PETITON, JURY DEMAND, WRITTEN DISCOVERY. NOTICE 0F INTENT TO USE DOCUMENTS PURSUANT
TO TEXAS RULES OF CIVIL PROCEDURE, RULE 193.7 AND PLAINTIFF'S REQUEST FOR NOTICE BY DEFENDANT OF INTENT TO SEEK ADMISSION OF CRIMINAL CONVICTIONS OF
WITNESSES PURSUANT TO TEXAS RULES OF EVIDENCE, RULE 609(1) AND REQUEST FOR TEMPORARY RESTRAINING ORDER AND INIUNCTION With the date and service at the following
times and places to-wit:

Name                                                                Date/Time                  Place, Course and Distance from Courthouse




And not executed   as to the defendant(s),


The diligence used in nding    said defendant(s) being:


and the cause or failure to execute this process is:



and the information received as to the whereabouts     of said defendant(s) being:



                                                           Serving Petition and Copy   $                                                    ,   Ofcer

                                                           Total       $                                                                         ,   County, Texas

                                                                                                               By:                                        ,   Deputy

                                                                                                                                                          ,   Afant
                                 Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                                     Page 44 of 57 PageID 48              ATTORNEY
                                   THE STATE OF TEXAS                                                                                                      CITATION
                                       CITATION                                                                                               PLAINTIFF'S ORIGINAL PETITON, JURY
                                     CAUSE N0. CC—20-05264—E                                                                                      DEMAND, WRITTEN DISCOVERY.
                                   COUNTY COURT AT LAW NO.               5
                                                                                                                                                      NOTICE OE INTENT TO USE
                                           Dallas County, Texas
                                                                                                                                                 DOCUMENTS PURSUANT TO TEXAS
                                                                                                                                                RULES OE CIVIL PROCEDURE, RULE
                                                                                                                                                193.7 AND PLAINTIFF'S REQUEST EOR
T0:
        CARMELO CRUZ GARCIA                                                                                                                    NOTICE BY DEFENDANT OE INTENT TO
        4725 DONIPHAN DR
                                                                                                                                                   SEEK ADMISSION OE CRIMINAL
                                                                                                                                                    CONVICTIONS OE WITNESSES
        NEOSHO, MO 64850                                                                                                                           PURSUANT TO TEXAS RULES OE
      “You have been sued. You may employ an attorney. Ifyou or your Attorney do not le a WRITTEN ANSWER with the clerk who                    EVIDENCE, RULE 609(1) AND REQUEST
      issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and
                                                                                                                                              FOR TEMPORARY RESTRAINING ORDER
      PLAINTIFF'S ORIGINAL PETITON, JURY DEMAND, WRITTEN DISCOVERY. NOTICE OF INTENT TO USE DOCUMENTS                                                     AND INJUNCTION
      PURSUANT TO TEXAS RULES OF CIVIL PROCEDURE, RULE 193.7 AND PLAINTIFF'S REQUEST FOR NOTICE BY                                                         CC-20—05264-E
      DEFENDANT OF INTENT TO SEEK ADMISSION OF CRIMINAL CONVICTIONS OF WITNESSES PURSUANT TO TEXAS
      RULES 0F EVIDENCE, RULE 609(1) AND REQUEST FOR TEMPORARY RESTRAINING ORDER AND INIUNCTION a                                               IN THE COUNTY COURT OF DALLAS
      default judgment may be taken against you.” Your answer should be addressed to the clerk of County Court at Law No. 5 of Dallas
                                                                                                                                                      County Court at Law No. 5
      County, Texas at the Court House of said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.                                            Dallas County, Texas

                                         MARIA ELENA RODRIGUEZ RAMIREZ                                                                         MARIA ELENA RODRIGUEZ RAMIREZ,
                                                            Plaintgfs)                                                                                      Plainti(s)

                                                      VS.                                                                                                       VS.

                             CONTRACT FREIGHTERS, INC.; CARMELO CRUZ GARCIA                                                                       CONTRACT FREIGHTERS, INC.;
                                                         Defendant(s)                                                                          CARMELO CRUZ GARCIA, Defendant(s)

      Filed in said Court on the 4th day of December, 2020a copy ofwhich accompanies this citation.                                           SERVE:
                                                                                                                                                    CARMELO CRUZ GARCIA
      WITNESS: JOHN F. WARREN, Clerk of the County Courts of Dallas County, Texas. GIVEN UNDER MY HAND                                                4725 DONIPHAN DR
      AND SEAL OF OFFICE, at Dallas, Texas, and issued this 7th day of December, 2020 A.D.                                                              NEOSHO MO 64850

      JOHN F. WARREN, Dallas County Clerk                                                                                                                ISSUED THIS
                                                                                                                                                  7TH DAY OF DECEMBER, 2020

                                                                                                                                                 JOHN F. WARREN, COUNTY CLERK
                                                                                                                                                   BY: MOMODOU BAYO, DEPUTY

                                                                                                                                                        Attorney for Plaintiff
       By—,                            Deputy                                                                                                          LUIS FERNANDO BAEZ
               Momodou Bayo
                                                                                                                                                            PO BOX 3726
                                                                                                                                                        MCALLEN, TX 78502
                                                                                                                                                           956-322-8997



                                                                                                                                                 NO OFFIER'S FEES HAVE BEN
                                                                                                                                               mLLECTED BY DALLAS COUNTY CLERK
                                       Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                            Page 45 of 57 PageID 49

                                                                                      OFFICER’S RETURN
CC-20-05264—E        County Court at Law No.    5


MARIA ELENA RODRIGUEZ RAMIREZ vs. CONTRACT FREIGHTERS, INC., CARMELO CRUZ GARCIA

ADDRESS FOR SERVICE:
4725 DONIPHAN DR
NEOSHO, MO 64850

Fees:
Came to hand on the          day of                    , 20       , at      o’clock      .m., and executed in         County, Texas by delivering to CARMELO CRUZ GARCIA
in person, a true copy of this Citation together with the accompanying copy of the PLAINTIFF'S ORIGINAL PETITON, JURY DEMAND, WRITTEN DISCOVERY. NOTICE OF INTENT
TO USE DOCUMENTS PURSUANT TO TEXAS RULES OF CIVIL PROCEDURE, RULE 193.7 AND PLAINTIFF'S REQUEST FOR NOTICE BY DEFENDANT OF INTENT TO
SEEK ADMISSION 0F CRIMINAL CONVICTIONS OF WITNESSES PURSUANT TO TEXAS RULES OF EVIDENCE,                                       RULE 609(f) AND REQUEST FOR TEMPORARY
RESTRAINING ORDER AND INJUNCTION with the date and service at the following times and places to-wit:

Name                                                           Date/Time                    Place, Course and Distance from Courthouse




And not executed as to the defendant(s),

The diligence used in nding    said defendant(s) being:



and the cause or failure to execute this process is:



and the information received as to the whereabouts      of said defendant(s) being:


                                                       Serving Petition and Copy $                                                       ,   Ofcer

                                                       Total    $                                                                            ,   County, Texas

                                                                                                        By:                                           ,   DePUtY

                                                                                                                                                      ,   Afant
                                                                                                                                                                                                                     FILED
                                                                                                                                                                                                        12/14/2020 10:34 AM
                                                                                                                                                                                                          JOHN F. WARREN
Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                                                                                   Page 46 of 57 PageID 50                                                 COUNTY CLERK
                                                                                                                                                                                                          DALLAS COUNTY




                                                                                                                                                                             A’I'I‘Oll. I‘JY
                                                 THE STATE 0F TEXAS                                                                                                          CITATION
                                                      CITATION                                                                                       PLAINTIFF‘S ORIGINAL PL‘TITON. JURY
                                                   ( AUSENU (T-ZMSIH-E                                                                             DEMAND. WRI’I‘I‘EN DISCOVERY. NOTIfE (IF
                                                 (UUN'IYHH'KI‘AI LA“ NU            S                                                               INTENT T0 l‘SI-l DOCUMENTS PURSUANT I 0
                                                       lhllu (mull). [uh                                                                            I'IIXAN RULES 0P CIVIL PROCEDI'RF; RULE
                                                                                                                                                        Ill" AND PLAINTIFI-‘S REQUl-‘JT FOR
                                                                                                                                                   VIITK‘F. BY DEFENDANT 0F INTENT 1'0 SEEK
       (‘OSTRAFI‘ FREIGHTERK INC.                                                                                                                  ADMI§§ION 0F (' I\ \‘AI. C(IRVICTIONS (IF
       (FIVE ITS REGISTERED AGENT: CORPORATION SERVICE FOMPANY D/IIA                                                                               WITNESSES PURSUANT T0 TEXAS RULES 0F
       (Sf-l AWYI'RS I\‘(‘().                                                                                                                       EVIDENCE. RULE 0W0 AND REQUEST FUR
       III F. TTII VI’RFIT. SI‘ITE Mn                                                                                                                 TEMPORARY RESTRAINING ORIIFR \ND
       AINTLV.“ ‘Dlll                                                                                                                                              INJUNCTION
   “You rm: Mu \unl \‘uu nuy :mph‘) .m anuury h'ynu m                                                                                                                   CC-Zo-OSZM-E
                                                               3mm Minna) do not m: .I WRII‘I‘FN ANSWER mm my glut who u-unl lhu utuuuu
   h In m K M uu the \luuda) nut {um-nun; Ih: upiuL-m chum!)          days Inn    um- xmrd Ilu, nnlmu Ind Pl.AI\TlI’I-‘S ORIGINAL
   I‘l IITUN. J1 In I)! MAM). \\ KITIIL\ IIISI ()VFRV NUT“ P OI INTI-NT you    TU l'SI IXX'UMFV S PURSUANT TU TI‘XAS RULI‘S 01W IVlI.                   IN   IIII, ( (II'V'IY (‘nliRI 0f DALLAS
   I‘KOl I ”URI: RUI I- I‘N 7 AVI) PIAIN'IIH ‘3 RI 0" \‘T FUR NUTICI: IIY l)I'.FIi.\I)ANT                                                                            l'ounly ('uu     a:   Lau Nu   5
                                                                                             Ur INTFNT TU SLLK ADMI‘ihIUN UI’ LRIMINAL
   (UVVK'TIONS UI‘ “UNI- SM'S I'I 'RNI «VT 1'0 TI‘\.\Q RI I5 (II’ I \’II)I~ NU". RUI F 00910 ANI)                                                                    Dallas County. Texas
   RI~\IR \I\I\(i (IRIII R \KII I\'Jl. N(’IIU\' u dcflull nulgmcnl um» Ix Inlm
                                                                              7|

                                                                                          "          RI‘OI'I‘NT FOR TLMI‘OKRRY
                            ‘                                                  agnuN )x-u   You! "mun \IImIId hr dddxnwd Iu IIu: cIcrL u“ unnl)’
   ( oun :nl In Nu of D-lIu (vuzlly. Tun II [ht {nun Iluuw ofuld L uunly‘ 000 L'ununmc Slrccl. uxI: IIIL DJIIm. I'cwx HZ“?
               |

                                                                                                                                                      MARIA          ”INA maximum MMHuI.
                                                                                                                                                                              Pia/mow
                                                         M,\RI.\ [I      ,\ RODRIGUEZ   RAMIREZ                                                                                     VS.
                                                                          Phil-via?"
                                                                                                                                                     (ONTRAFT TRIEIUIITIiRS, Ih(‘.. ( AKMI I (I
                                                               VS                                                                                         ('RL'Z GARCIA. Defmluv
                                             (‘0.NTRMT FREIGHTERS. INC; ('ARLIIZLO HIV]. GARCIA
                                                                Madam";                                                                            SERVE:
                                                                                                                                                         CONTRACT FREIGIITERS. I\C.
   I nIcd on   an: L'nuu        on the 4th day   “I lhcmbcv,   .‘Ul:                                                                                   SE!“ E ITS REGIST ERFI) AGENT:
                                                                       mp) uI whnh mummmu Ilm uluum
                                                                                                                                                    CORPORA'I'IOV SERVICE C0‘IPAV\ III!!! \
   \h'l'l‘ISQ JOH‘               I-'.   WARREN. r‘wk nfdk ('ounly ('Ivum nl DIIIu Grunt}. “In.“ GIVEN IINDIIR MY HAND AND SI‘LAL OI'                         (SC-LAWYERS IVCO.
   IIIIIVI'. ll    Dallas       In“      and hm“! m“ "IIII d.“ 0| [Mrmhrl lllZl) A D
                                                                                                                                                         Ill F. TI‘II S'TRI’ET hl ITF 810
                                                                                                                                                                AUSTIVHIY 7H7“
   )(IIIN I WARRI NDIILI: l‘wm) ('Icrk
                                                                                                                                                                             ISSUED IIIIh
                                                                                                                                                             7 I M   0;“ OF INK EMIIIJL 301i]
                                                                                                                                                        JOHN I‘.   \AAKRLhJ ()U\ \ l'LI.I{I\   I

                                                                                                                                                             BY. M(|\IUDI‘U DAYI I. IJLI'I I'Y

                                                                                                                                                                       Auomc) Iur I’|.unIIII'
    Ry                                            ,
                                                      Dquly                                                                                                          ILIS FERNANDO         IIAI l
                                                                                                                                                                           I‘O BOA 3733
                                                                                                                                                                      \II‘AI I.I‘.h. I .\ ISM):
                                                                                                                                                                           950333-8997



                                                                                                        'uu. :ul'
                                                                                                                                                      NO OFVIL‘FR'S             FEB        HAVE BEEN
                                                                                                                                                   (DUECTFZ)           1i:   I)AI..AS COUNTY CLERK



    C71": lZ/plZo                                cf
                                                       10:054.“
Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                                           Page 47 of 57 PageID 51


                                        IN   THE COUNTY COURT AT LAW. ND. 5
                                                DALLAS COUNTY. TEXAS

                                                      QAQSE HQ: CC-ZO-OSZME
                                         MARIA ELENA RODRIGUEZ RAMIREZ
                                                      VS
                                         CONTRACT FREIGHTERS. |NC.. ET AL

                                                                   RETURN
 Came to my hand:   12l912020                                 at    10:05      o'clock                 the following
                                                          .                              AML       ,
 specied documents:

       0   Citation
       o   Plaintiff’s Original Petition. Jury Demand, Written Discovery, Notice of intent to
           Use Documets Pursuant to Texas Rules of Civil Procedure, Rule 193.7 and
           Plaintiffs Request for Notice by Defendant of Intent to Seek Admission of
           Criminal Convictions of Witness Pursuant to Texas Rules of Evidence Rule
           809m and Request for Temporary Restraining Order and injunctions
       o   Plaintiff’s Requests for Disclosures to Defendants; Plaintiffs lnterrogatories to
           Defendant Carmelo Cruz Garcia: Plaintiff‘s lnterrogatories to Defendant
           Contract Freighters lnc.; Plaintiff’s Requests for Production to Defendant
           Carmelo Cruz Garcia; Plaintiff‘s Requests for Production to Defendant
           Contract Freighters, Inc.; Plaintiff's Requests for Admissions to Defendant
           Carmelo Cruz Garcia; Plaintiffs Requests for Admissions to Defendant
           Contract Freighters. Inc.

 and executed by me on:                  ”lyriwl              ZoZg_ ,at       3:3,:      o'clock       '€m__       .   at

 211 E. 7T“ STREET. SUITE 620, AUSTIN, TX 78701, within the county of TRAVIS. by
 delivering to CONTRACT FREIGHTERS, INCH by delivering to its registered agent,
 CORPORATION SERVICE COMPANY dba CSC-LAWYERS INCORPQRATING §ERVICE
 COMPANY, by delivering to z I Oil I.) SFE‘I h EL/           . employeelmanaging

 agent. in person. a true copy of the above specified documents having rst endorsed
 on such copy the date of delivery.
 l am over the age of 18. not a party to nor interested in the outcome of the above numbered
                                                                                             suit, andl
 declare under penalty of perjury that the foregoing is cue and correct




                                                                    Authorized Persom KELLY MOW-SKI            g       VSCS‘HZ—
                                                                    Expiration Date: 1Q I     :20
                                                                                            “‘—
                                                                                                  3i        22
 STATE 0F TEXAS              }
                                                              VERIFICATION
 Before rue. a notary public. on this day personally appeared the above named Authorized person. known
 to me to be the person whose name is subscribed to the foregoing document and, being by me rst duly
 swo         land that the statements and facts therein contained are within-hislher personal kno ledge
                       b'ue and comet. Given under my hand and seal of ofce on this the       lo%ay of
 iii-ance           tog           'Ml             .




                                                          j
                                             _        .

               4'

                                                                        /
                @j            I



                     ...’.,._’.   _   3."..__.i
                                                          w
                                                                            Public
                                                                                                                FILED
                                                                                                   12/23/2020 9:14 AM
                                                                                                    JOHN F. WARREN
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20              Page 48 of 57 PageID 52            COUNTY CLERK
                                                                                                     DALLAS COUNTY



                                  CAUSE NO. CC-20-05264-E

MARIA ELENA RODRIGUEZ                            § IN THE COUNTY COURT
RAMIREZ,                                         §
    Plaintiff,                                   §
                                                 §
v.                                               § AT LAW NO. 5
                                                 §
CONTRACT FREIGHTERS, INC. and                    §
CARMELO CRUZ GARCIA,                             §
    Defendants.                                    DALLAS COUNTY, TEXAS

         ORIGINAL ANSWER OF DEFENDANT CONTRACT FREIGHTERS, INC.

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, CONTRACT FREIGHTERS, INC., (hereinafter “Defendant”),

Defendant in the above-entitled and numbered cause, and makes and files this its Original

Answer, showing unto the Court as follows:

                                                 I.

                                      GENERAL DENIAL

         Subject to such stipulations and admissions as may be made hereafter, this Defendant

hereby enters a general denial as permitted by Rule 92 of the Texas Rules of Civil Procedure,

and requests that Plaintiff be required to prove by a preponderance of the evidence the charges

and allegations which she has made against this Defendant and to do so before a jury composed

of twelve (12) citizens of this County as is required by the laws and Constitution of the State of

Texas.

                                                 II.

                                  AFFIRMATIVE DEFENSES

         1.     Defendant says that at the time and on the occasion in question, Plaintiff failed to

use that degree of care and caution that would have been used by a person of ordinary prudence




ORIGINAL ANSWER OF DEFENDANT
CONTRACT FREIGHTERS, INC. – Page 1
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 49 of 57 PageID 53



under the same or similar circumstances and thereby proximately caused, or proximately

contributed to cause, the occurrence in question and any allegedly resulting injuries or damages.

       2.      Further answering, and in the alternative, Defendant states that Plaintiff’s injuries

were caused, in whole or in part, due to Plaintiff’s negligence.

       3.      Further answering, and in the alternative, Plaintiff may not recover any amount of

damages if her percentage of responsibility is greater than 50% regardless of the theory of

recovery pled. Tex. Civ. Prac. & Rem. Code § 33.001.

       4.      Further answering, and in the alternative, Defendant invokes Section 41.0105 of

the Texas Civil Practices and Remedies Code and Defendant requests that to the extent Plaintiff

seeks recovery of medical or healthcare expenses incurred that the evidence to provide such loss

must be limited to the amount actually paid or incurred by or on behalf of the Plaintiff.

Defendant further requests the Court to instruct the jury as to whether any recovery for medical

or healthcare expenses sought by the Plaintiff is limited to the amount actually paid or incurred

by or on behalf of the Plaintiff.

       5.      Further answering, and in the alternative, Defendant invokes Section 18.091 of

the Texas Civil Practice and Remedies Code and requests that to the extent that Plaintiff seeks

recovery for loss of earnings, loss of earning capacity, loss of contributions of a pecuniary value,

that the evidence to prove such loss must be presented in the form of a net loss after reduction for

income tax payments or unpaid tax liability. Defendant further requests that the Court instruct

the jury as to whether any recovery for compensatory damages sought by Plaintiff is subject to

federal or state income taxes.

       6.      Further answering, and in the alternative, Defendant would show that Plaintiff’s

damages and injuries, if any, are the result, in whole or part, of some pre-existing injury,



ORIGINAL ANSWER OF DEFENDANT
CONTRACT FREIGHTERS, INC. – Page 2
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                 Page 50 of 57 PageID 54



condition or natural cause or a combination thereof, or of subsequent injuries, condition, or

natural cause, and are not the result of any act or omission on the part of this Defendant. As

such, Defendant affirmatively pleads the defenses of pre-existing condition and subsequent

intervening event.

        7.      Further answering, and in the alternative, Defendant states that Plaintiff failed to

mitigate her damages and are therefore limited in recovery to which they may otherwise show

herself entitled.

        8.      Further answering, and in the alternative, Defendant contends Plaintiff’s claims

for pre-judgment interest are limited pursuant to the provisions of Section 304.102 of the Texas

Finance Code.

                                                III.

                             REQUEST FOR COURT REPORTER

        Defendant respectfully requests that a court reporter attend all sessions in court in

connection with this case and that said reporter take full notes of all testimony offered, together

with any objections, rulings, and remarks of the Court and exceptions thereto and such other

proceedings as may be needed or requested by Defendant.

                                                IV.

                    NOTICE OF TEXAS RULE OF CIVIL PROCEDURE 193.7

        Pursuant to Texas Rule of Civil Procedure 193.7, the undersigned hereby notifies all

counsel of record that Defendant may introduce into evidence at the time of trial or pre-trial,

those documents produced by all parties in response to requests for production and/or requests

for disclosure in this matter.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that judgment be

rendered, that Plaintiff take nothing by this suit and that Defendant be permitted to go hence

ORIGINAL ANSWER OF DEFENDANT
CONTRACT FREIGHTERS, INC. – Page 3
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 51 of 57 PageID 55



without delay and recover its costs in its behalf expended, and for such other and further relief,

general and specific, legal and equitable, to which Defendant may be justly entitled.



                                             Respectfully submitted,



                                             /s/ D. Randall Montgomery

                                             D. RANDALL MONTGOMERY
                                             State Bar No. 14289700
                                             Rmontgomery@drmlawyers.com
                                             ASHLEY A. SMITH
                                             State Bar No. 24049385
                                             asmith@drmlawyers.com
                                             D. RANDALL MONTGOMERY
                                               & ASSOCIATES, P.L.L.C.
                                             12400 Coit Road, Suite 560
                                             Dallas, Texas 75251
                                             (214) 292-2600
                                             (469) 568-9323 (Facsimile)

                                             ATTORNEYS FOR DEFENDANT
                                             CONTRACT FREIGHTERS, INC.

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
instrument has been served upon all attorneys of record in accordance with the Texas Rules of
Civil Procedure on this the 23rd day of December, 2020.

VIA E-FILE
Luis F. Baez
Law Office of Maria Davilla, PLLC
P.O. Box 3726
McAllen, Texas 78502



                                             /s/ D. Randall Montgomery

                                             D. RANDALL MONTGOMERY



ORIGINAL ANSWER OF DEFENDANT
CONTRACT FREIGHTERS, INC. – Page 4
      Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 52 of 57 PageID 56
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Renay Delozier on behalf of Randy Montgomery
Bar No. 14289700
rdelozier@drmlawyers.com
Envelope ID: 49193280
Status as of 12/23/2020 9:17 AM CST

Associated Case Party: CONTRACT FREIGHTERS, INC.

Name                 BarNumber       Email                           TimestampSubmitted    Status

Renay Delozier                       rdelozier@drmlawyers.com        12/23/2020 9:14:02 AM SENT

Jill Koester                         jkoester@drmlawyers.com         12/23/2020 9:14:02 AM SENT

Randy Montgomery                     Rmontgomery@drmlawyers.com      12/23/2020 9:14:02 AM SENT

Ashley Smith                         asmith@drmlawyers.com           12/23/2020 9:14:02 AM SENT



Case Contacts

Name             BarNumber   Email                           TimestampSubmitted   Status

LUIS F.BAEZ                  MDLawLitigation@gmail.com       12/23/2020 9:14:02 AM SENT

LUIS F.BAEZ                  BaezMDLaw@gmail.com             12/23/2020 9:14:02 AM SENT

LUIS F.BAEZ                  PsaenzMDLaw@gmail.com           12/23/2020 9:14:02 AM SENT
                                                                                                                      FILED
                                                                                                         12/23/2020 9:14 AM
                                                                                                          JOHN F. WARREN
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                Page 53 of 57 PageID 57                COUNTY CLERK
                                                                                                           DALLAS COUNTY



                                    CAUSE NO. CC-20-05264-E

MARIA ELENA RODRIGUEZ                              § IN THE COUNTY COURT
RAMIREZ,                                           §
    Plaintiff,                                     §
                                                   §
v.                                                 § AT LAW NO. 5
                                                   §
CONTRACT FREIGHTERS, INC. and                      §
CARMELO CRUZ GARCIA,                               §
    Defendants.                                      DALLAS COUNTY, TEXAS

                                DEFENDANT’S JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, CONTRACT FREIGHTERS, INC. (hereinafter “Defendant”), and

demands a jury trial of all issues of fact in this lawsuit.

         The filing of this Jury Demand, however, is not a request that the matter be set for trial at

this time or that the matter be placed on the Court’s docket at this time.

                                                Respectfully submitted,


                                                /s/ D. Randall Montgomery

                                                D. RANDALL MONTGOMERY
                                                State Bar No. 14289700
                                                Rmontgomery@drmlawyers.com
                                                ASHLEY A. SMITH
                                                State Bar No. 24049385
                                                asmith@drmlawyers.com
                                                D. RANDALL MONTGOMERY
                                                  & ASSOCIATES, P.L.L.C.
                                                12400 Coit Road, Suite 560
                                                Dallas, Texas 75251
                                                (214) 292-2600
                                                (469) 568-9323 (Facsimile)

                                                ATTORNEYS FOR DEFENDANT
                                                CONTRACT FREIGHTERS, INC.




DEFENDANT’S JURY DEMAND - Page 1
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20              Page 54 of 57 PageID 58



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
instrument has been served upon all attorneys of record in accordance with the Texas Rules of
Civil Procedure on this the 23rd     day of December, 2020.

VIA E-FILE
Luis F. Baez
Law Office of Maria Davilla, PLLC
P.O. Box 3726
McAllen, Texas 78502


                                            /s/ D. Randall Montgomery

                                            D. RANDALL MONTGOMERY




DEFENDANT’S JURY DEMAND - Page 2
      Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20                  Page 55 of 57 PageID 59
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Renay Delozier on behalf of Randy Montgomery
Bar No. 14289700
rdelozier@drmlawyers.com
Envelope ID: 49193280
Status as of 12/23/2020 9:17 AM CST

Case Contacts

Name             BarNumber   Email                           TimestampSubmitted   Status

LUIS F.BAEZ                  MDLawLitigation@gmail.com       12/23/2020 9:14:02 AM SENT

LUIS F.BAEZ                  BaezMDLaw@gmail.com             12/23/2020 9:14:02 AM SENT

LUIS F.BAEZ                  PsaenzMDLaw@gmail.com           12/23/2020 9:14:02 AM SENT



Associated Case Party: CONTRACT FREIGHTERS, INC.

Name                 BarNumber       Email                           TimestampSubmitted    Status

Renay Delozier                       rdelozier@drmlawyers.com        12/23/2020 9:14:02 AM SENT

Jill Koester                         jkoester@drmlawyers.com         12/23/2020 9:14:02 AM SENT

Randy Montgomery                     Rmontgomery@drmlawyers.com      12/23/2020 9:14:02 AM SENT

Ashley Smith                         asmith@drmlawyers.com           12/23/2020 9:14:02 AM SENT
     Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20             Page 56 of 57 PageID 60



                                  CAUSE NO. CC-20-05264-E

MARIA ELENA RODRIGUEZ                            § IN THE COUNTY COURT
RAMIREZ,                                         §
    Plaintiff,                                   §
                                                 §
v.                                               § AT LAW NO. 5
                                                 §
CONTRACT FREIGHTERS, INC. and                    §
CARMELO CRUZ GARCIA,                             §
    Defendants.                                    DALLAS COUNTY, TEXAS

                      NOTICE OF FILING OF NOTICE OF REMOVAL

         Please take notice that on December 23, 2020, Defendant Contract Freighters, Inc. filed a

Notice of Removal of the above-captioned action with the United States District Court for the

Northern District of Texas, Dallas Division, a copy of which is attached hereto.

                                              Respectfully submitted,


                                              /s/ D. Randall Montgomery
                                              D. RANDALL MONTGOMERY
                                              State Bar No. 14289700
                                              Rmontgomery@drmlawyers.com
                                              ASHLEY A. SMITH
                                              State Bar No. 24049385
                                              asmith@drmlawyers.com
                                              D. RANDALL MONTGOMERY
                                                & ASSOCIATES, P.L.L.C.
                                              12400 Coit Road, Suite 560
                                              Dallas, Texas 75251
                                              (214) 292-2600
                                              (469) 568-9323 (Facsimile)

                                              ATTORNEYS FOR DEFENDANT
                                              CONTRACT FREIGHTERS, INC.




NOTICE OF FILING OF NOTICE OF REMOVAL – Page 1
  Case 3:20-cv-03711-M Document 1-1 Filed 12/23/20              Page 57 of 57 PageID 61



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
instrument has been served upon all attorneys of record in accordance with the Texas Rules of
Civil Procedure on this the 23rd     day of December, 2020.

VIA E-FILE
Luis F. Baez
Law Office of Maria Davilla, PLLC
P.O. Box 3726
McAllen, Texas 78502



                                            /s/ D. Randall Montgomery
                                            D. RANDALL MONTGOMERY




NOTICE OF FILING OF NOTICE OF REMOVAL – Page 2
